--------------------------------------------------------------------------------

Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the Effective Date, by and between NEW ENGLAND INSTITUTE OF TECHNOLOGY AT
PALM BEACH, INC., a Florida corporation (“Seller”) and SCHOOL PROPERTY
DEVELOPMENT METROCENTRE, LLC, a Florida limited liability company AND/OR ASSIGNS
(“Purchaser”). Seller and Purchaser are sometimes referred to herein
individually as a “Party”, and collectively as the “Parties”.


WHEREAS, Seller is the owner of certain real property located in Palm Beach
County, Florida more fully described in Section 2.1 hereof which includes a
facility located at 2400 Metrocentre Boulevard East, West Palm Beach, Florida
33407 and a facility located at 2410 Metrocentre Boulevard East, West Palm
Beach, Florida 33407, as more specifically described in this Agreement.


WHEREAS, Seller desires to sell such real property to Purchaser, and Purchaser
desires to purchase such real property from Seller, on the terms set forth in
this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


ARTICLE I
DEFINITIONS


1.1          Definitions. In addition to the terms defined above in the
introduction and recitals to this Agreement, the terms set forth on Exhibit A
attached hereto when used in this Agreement shall have the meanings set forth on
Exhibit A.


ARTICLE II
THE PROPERTY AND LIABILITIES


2.1          Description of the Property. Subject to the terms set forth in this
Agreement, at the Closing, Seller shall sell, convey, transfer, assign and
deliver to Purchaser, and Purchaser shall purchase and accept from Seller, all
right, title and interest of Seller in and to the property and assets set forth
in this Section 2.1. (the “Property”):


2.1.1.          Land. The land described in Schedule 2.1.1, together with all
appurtenant easements and any and all other rights, title and interests of
Seller appurtenant thereto, including without limitation, all applicable
mineral, oil and gas and other subsurface rights, development rights, air rights
and water rights (the “Land”);


2.1.2.          Improvements. All buildings, structures and other improvements
located on or affixed to the Land and all fixtures on the Land which constitute
real property under Applicable Law (the “Improvements”) (The Land and
Improvements are referred to collectively herein as the “Real Property”);
 
- 1 -

--------------------------------------------------------------------------------

2.1.3.          Intangible Property.  To the extent assignable, all rights,
warranties, guarantees, utility contracts, approvals (governmental or
otherwise), permits, certificates of occupancy, surveys, plans and
specifications, trademarks or tradenames, copyrights, and any agreements,
covenants or indemnifications that Seller received from a third-party, including
any prior owner, and relating to the Property (the “Intangible Property”), but
not to such intangible property which is attributable solely to Seller’s
business operated on the Property;


2.1.4.          Title Insurance.  At Closing, Seller shall convey to Purchaser
fee simple title to the Real Property by duly executed and acknowledged Deed, as
defined in Section 8.3.1(b), subject only to: (a) such exceptions as Purchaser
shall have approved or shall be deemed to be approved pursuant to Section 2.1.5
below (the “Permitted Exceptions”); (b) all covenants, conditions, restrictions,
easements, reservations, declarations, and limitations of record, if any; (c)
property taxes for the year of Closing; and (d) a leaseback to Seller as
hereafter described in Section 8.5.  Unless otherwise agreed to by the Parties,
Seller covenants to: (i) cause to be released from the Property, and to remove
as exceptions to title on or prior to the Closing Date all mortgages, liens,
deeds of trust and other monetary encumbrances; (ii) cause the standard and
customary Schedule B-II exceptions on the Title Commitment for “gap”, mechanics
liens, parties in possession and unrecorded encumbrances to be deleted
(collectively, (i) and (ii) are the “Pre-Disapproved Exceptions”); (iii) satisfy
all Schedule B-1 requirements on the Title Commitment that relate to the
Property and/or Seller contained in the Title Commitment; (iv) satisfy, close
and/or otherwise discharge any code violations applicable to the Property; (v)
satisfy, close and/or otherwise discharge all open, expired and/or cancelled
permits that are applicable to the Property; and (vi) take commercially
reasonable steps to, by the Closing Date, obtain such estoppels and other
title-related documentation (collectively, “Estoppels”) which Purchaser
reasonably requests in writing.


2.1.5.          Procedure for Approval of Title.  Within five (5) days after the
Effective Date, Seller shall deliver to Purchaser a prior owner’s title
insurance policy or other evidence of title as a base for issuance of a title
insurance commitment to Purchaser.  Purchaser shall have until twenty (20) days
after such delivery to obtain a title insurance commitment and, if Purchaser so
elects, a survey of the Real Property, and review and approve, in writing, the
condition of the title and the survey to the Real Property.  Purchaser shall
have until August 15, 2016 (“Title Review Period”) to deliver written notice
(“Title Defects Notice”) to Seller specifying any objections to title or title
or survey defects that make title unmarketable (each, a “Title Defect”, and
collectively, the “Title Defects”).  Any title matters not objected to within
the Title Review Period, other than Pre-Disapproved Exceptions, shall be deemed
accepted by Purchaser.  Seller shall have until the earlier to occur of (i)
thirty (30) days after receipt of the Title Defects Notice, or (ii) up to three
(3) days prior to the Closing Date (such earlier date being hereinafter referred
to as the “Seller Title Cure Period”), to cure or remove the objections made or
deemed to have been made by Purchaser and to obtain any such Estoppels
reasonably requested by Purchaser during the Title Review Period.  If any Title
Defect(s) cannot reasonably be cured and/or removed and/or if Seller reasonably
determines that Seller will not be able to obtain any Estoppels within such
Seller Title Cure Period, then Seller shall notify Purchaser in writing by the
expiration of such Seller Title Cure Period whether Seller elects to cure or
remove such Title Defect(s) and obtain such Estoppels before Closing.  Seller
shall in all events have the obligation to (i) act in good faith in making such
elections and curing any Title Defects that Seller elects to cure and obtaining
any such Estoppels which Seller elects to obtain, and (ii) specifically remove
the Pre-Disapproved Exceptions. Except as provided above, Seller shall not be
obligated to cure any Title Defects and/or obtain any Estoppels, however, should
Seller elect to attempt to cure or remove any Title Defect and/or obtain any
Estoppels, Seller shall, prior to the Closing Date (“Cure Period”) accomplish
such cure and obtain such Estoppels.  In the event Seller elects (or is deemed
to have elected) not to cure or remove any Title Defect and/or obtain any
Estoppels, or in the event Seller fails to cure or remove any Title Defect or
obtain any Estoppels which Seller agrees or is required to cure or obtain within
the Cure Period, then Purchaser shall be entitled to (i) terminate this
Agreement and obtain a refund of the Deposit or (ii) waive any objections that
Seller has not elected to cure and close this transaction as otherwise
contemplated herein.  If at any time after the Title Review Period and prior to
the Closing Date, Purchaser receives a new, updated or supplemental Title
Commitment or survey and such new, updated or supplemental Title Commitment or
survey discloses one or more title exceptions or defects that were not contained
in any prior Title Commitment or survey issued during the Title Review Period
(in each case, a “New Title Defect”) and any New Title Defect is unacceptable to
Purchaser, Purchaser may, within seven (7) business days after receiving such
new, updated or supplemental Title Commitment or survey, as the case may be,
deliver to Seller another written notice of Purchaser’s objections with respect
to any New Title Defect only and the process described in this Section shall
apply thereto (“Extended Title Review Period”), provided that if the Extended
Title Review Period has not been finalized by at least two (2) Business Days
before the Closing Date, then the Closing may be postponed, at Purchaser’s sole
discretion, until a date which shall not extend beyond ten (10) days after the
expiration of the Extended Title Review Period.
 
- 2 -

--------------------------------------------------------------------------------

ARTICLE III
PURCHASE PRICE


3.1          Purchase Price. The purchase price for the Property is FIFTEEN
MILLION SIX HUNDRED SEVENTY FIVE THOUSAND and 00/100 Dollars ($15,675,000.00) if
this transaction is closed on or before July 28, 2016.  If for any reason this
transaction is closed after July 28, 2016, then the purchase price for the
Property shall be FIFTEEN MILLION NINE HUNDRED TWENTY FIFE THOUSAND and 00/100
Dollars ($15,925,000.00).  The applicable purchase price for the Property,
depending on the date of Closing, is referred to herein as the “Purchase Price”,
and in any case the Purchase Price shall be adjusted at Closing as otherwise
expressly provided in this Agreement.


3.2          Deposit.


3.2.1.          Deposit. Purchaser shall deposit with Escrow Agent the amount of
TWO HUNDRED FIFTY THOUSAND and 00/100 Dollars ($250,000.00) (the
“First Deposit”), which First Deposit shall be delivered to Escrow Agent on or
before July 5, 2016.  If the Closing does not occur on or before July 28, 2016,
then purchaser shall deliver an additional deposit in the amount of TWO HUNDRED
FIFTY THOUSAND AND 00/100 Dollars ($250,000.00) (“Second Deposit) to Escrow
Agent no later than August 15, 2016.  The First Deposit and Second Deposit, if
any, are herein collectively referred to as the “Deposit”.  The Deposit shall be
held by Escrow Agent in escrow as earnest money pursuant to the escrow agreement
in the form attached hereto as Exhibit B, to be entered into among Seller,
Purchaser and Escrow Agent (the “Earnest Money Escrow Agreement”), and delivered
to Escrow Agent concurrently with the Deposit. If Purchaser terminates this
Agreement pursuant to the Due Diligence Contingency in accordance with Section,
4.1.1 or if Purchaser properly terminates this Agreement pursuant to any other
provision of this Agreement, the Deposit shall be refunded to Purchaser in
accordance with Section 3.2.4.
 
- 3 -

--------------------------------------------------------------------------------

3.2.2.          Investment of Deposit. The Deposit shall be invested in
accordance with the Earnest Money Escrow Agreement upon Purchaser’s delivery of
the Deposit.


3.2.3.          Disbursement of Deposit to Seller. At Closing, Purchaser shall
cause Escrow Agent to disburse the Deposit to Seller, and Purchaser shall
receive a credit against the Purchase Price in the amount of the Deposit
disbursed to Seller. If this Agreement is terminated for any reason and
Purchaser is not entitled to a refund of the Deposit under an express provision
of this Agreement, then upon such termination Seller may provide written notice
to Escrow Agent directing Escrow Agent to disburse the Deposit to Seller and
Escrow Agent shall disburse the Deposit to Seller within one (1) Business Day of
Escrow Agent’s receipt of such notice from Seller. This Section 3.2.3 shall
survive the termination of this Agreement.


3.2.4.         Refund of Deposit to Purchaser. If this Agreement is terminated
and Purchaser is entitled to a refund of the Deposit (whether pursuant to the
Due Diligence Contingency in accordance with Section 4.1.1 or any other express
provision of this Agreement), then Purchaser or Seller shall provide written
notice to Escrow Agent directing Escrow Agent to disburse the Deposit to
Purchaser.


3.3          Payment of Purchase Price.


3.3.1.          Payment at Closing. At Closing, Purchaser shall pay to Seller an
amount equal to the Purchase Price (as adjusted pursuant to Sections 3.1 and
8.1, as applicable), less the Deposit disbursed to Seller. Purchaser shall cause
the wire transfer of funds to be received by Seller on the Closing Date.


3.3.2.          Method of Payment. All amounts to be paid by Purchaser to Seller
pursuant to this Agreement shall be paid by wire transfer of immediately
available U.S. federal funds.


ARTICLE IV
CONTINGENCIES


4.1          Due Diligence.


4.1.1          Due Diligence Contingency. Purchaser shall have until the earlier
of the Closing or 5:00 p.m. (Eastern Time) on August 15, 2016 (the “Due
Diligence Period”), to perform its due diligence review of the Property and all
matters related thereto which Purchaser deems advisable, including, without
limitation, any engineering, environmental, title, survey, financial,
operational and legal compliance matters relating to the Property. If Purchaser,
in its sole discretion, is not satisfied with the results of its due diligence
review of the Property for any reason, Purchaser shall have the right to
terminate this Agreement by providing written notice to Seller prior to the
expiration of the Due Diligence Period (the “Due Diligence Contingency”). If
Purchaser terminates this Agreement pursuant to the Due Diligence Contingency in
accordance with this Section 4.1.1, then the Deposit shall be refunded to
Purchaser in accordance with Section 3.2.4, and the Parties shall have no
further rights or obligations under this Agreement, except those which expressly
survive such termination. If Purchaser does not terminate this Agreement
pursuant to the Due Diligence Contingency in accordance with this Section 4.1.1,
then subject to the terms and provisions of this Agreement, Purchaser shall be
deemed to have waived its rights to terminate this Agreement pursuant to the Due
Diligence Contingency.
 
- 4 -

--------------------------------------------------------------------------------

4.1.2.          Due Diligence Inspections. Purchaser shall have the right to
perform such examinations, tests, investigations and studies of the Property
(the “Inspections”) as Purchaser reasonably deems advisable, in accordance with
this Section 4.1.2. Purchaser may conduct the Inspections with its officers,
employees, contractors, consultants, agents or representatives (“Purchaser’s
Inspectors”). Seller shall provide reasonable access to the Property for
Purchaser’s Inspectors to perform the Inspections; provided, however, that (i)
Purchaser shall provide Seller with at least twenty four (24) hours prior notice
of each of the Inspections; (ii) Purchaser’s Inspectors shall be accompanied by
an employee, agent or representative of Seller; (iii) the Inspections shall be
conducted by Purchaser’s Inspectors at commercially reasonable times acceptable
to both Purchaser and Seller; and (iv) Purchaser’s Inspectors shall not perform
any drilling, coring or other invasive testing, without Seller’s prior written
consent, which consent may not be unreasonably withheld, conditioned or delayed,
and which consent shall be deemed provided if Seller fails to provide such
consent within five (5) days of receiving Purchaser’s request for such consent.


4.1.3.          Release and Indemnification. Purchaser (for itself and its
Affiliates) hereby releases the Seller and its Affiliates for any and all
claims, damages, losses, risks, liabilities and expenses (including reasonable
attorneys’ fees and costs) (“Indemnification Loss”) incurred by Purchaser at the
Property arising from or in connection with the Inspections (including, without
limitation, any liens placed on the Property or any other property owned by a
Person other than Purchaser as a result of such Inspections), except to the
extent resulting from Seller’s or its Affiliates’ gross negligence or willful
misconduct. Purchaser shall defend, indemnify and hold harmless the Seller and
its Affiliates in accordance with ARTICLE XIII from and against any
Indemnification Loss incurred by any Seller or its Affiliates arising from or in
connection with the Inspections. Upon receipt of Seller’s written request,
Purchaser, at no cost or expense to Seller, shall repair any damage to the
Property or any other property located at the Land which was owned by a Person
other than Purchaser, and which was caused by Purchaser or Purchaser’s
Inspectors, arising from or in connection with the Inspections, and restore such
property  to the same condition as existed prior to such Inspections, or replace
such property with property of the same or substantially similar quantity and
quality.  This Section 4.1.3 shall survive the termination of this Agreement.
 
4.1.4.          Insurance. Prior to commencing any Inspections, Purchaser shall
provide to Seller a certificate of insurance, in form and substance reasonably
satisfactory to Seller, evidencing that Purchaser maintains (i) commercial
general liability insurance in an amount no less than Two Million and 00/100
Dollars ($2,000,000.00), with an insurance company with a Best’s rating of no
less than A/VIII, insuring Purchaser against its indemnification obligations
under Section 4.1.3 and naming Seller and such other Persons designated by
Seller as an additional insured thereunder, and (ii) worker’s compensation
insurance in amount, form and substance required under Applicable Law.
Purchaser’s maintenance of such insurance policies shall not release or limit
Purchaser’s indemnification obligations under Section 4.1.4.
 
- 5 -

--------------------------------------------------------------------------------

ARTICLE V
REPRESENTATIONS AND WARRANTIES


 5.1         Seller’s Representations and Warranties.


To induce Purchaser to enter into this Agreement and to consummate the
transaction described in this Agreement, Seller hereby makes the express
representations and warranties in this Section 5.1, upon which Seller
acknowledges and agrees that Purchaser is entitled to rely.


5.1.1.          Organization and Power. Seller is duly formed, validly existing,
in good standing in the jurisdiction of its incorporation or formation, and is
qualified to do business in the jurisdiction in which the Property is located,
and has all requisite power and authority to own, sell, transfer and otherwise
use the Property.


5.1.2.          Authority and Binding Obligation. (i) Seller has full power and
authority to execute and deliver this Agreement and all other documents to be
executed and delivered by Seller pursuant to this Agreement (the “Seller
Documents”), and to perform all obligations of Seller under each of the Seller
Documents, (ii) the execution and delivery by the signer on behalf of Seller of
each of the Seller Documents, and the performance by Seller of its obligations
under each of the Seller Documents, has been duly and validly authorized by all
necessary action by Seller, and (iii) each of the Seller Documents, when
executed and delivered, will constitute the legal, valid and binding obligations
of Seller enforceable against Seller in accordance with its terms, except to the
extent Purchaser itself is in default thereunder.


5.1.3.          Consents and Approvals; No Conflicts. Subject to the approval of
the appropriate Governmental Authorities in connection with  the recordation of
any Seller Documents as appropriate, (i) no filing with, and no permit,
authorization, consent or approval of, any Governmental Authority or other
Person is necessary for execution or delivery by Seller of any of the Seller
Documents, or the performance by Seller of any of its obligations under any of
the Seller Documents or the consummation by Seller of the transaction described
in this Agreement, except to the extent the failure to obtain such permit,
authorization, consent or approval would not have a material adverse effect on 
Seller’s ability to consummate the transaction described in this Agreement, and
(ii) neither the execution and delivery by Seller of any of the Seller
Documents, nor the performance by Seller of any of its obligations under any of
the Seller Documents, nor the consummation by Seller of the transaction
described in this Agreement, will: (A) violate any provision of Seller’s
organizational or governing documents; (B) violate any Applicable Law to which
Seller is subject in any material respect; or (C) result in the creation or
imposition of any lien or encumbrance on the Property or any portion thereof.


5.1.4.          Condemnation. Seller has not received any written notice of any
pending condemnation proceeding or other proceeding in eminent domain.
 
- 6 -

--------------------------------------------------------------------------------

5.1.5.          Compliance with Applicable Law. Seller has not received any
written notice of a violation of any Applicable Law with respect to the Property
which has not been cured or dismissed.  Seller has received no written notice
from, any Governmental Authority requiring any work, repairs, construction,
alterations or installations on or in connection with the Property, or asserting
any violation of any federal, state, county or municipal laws, ordinances,
codes, orders, regulations or requirements affecting any portion of the
Property, including, without limitation, the Americans with Disabilities Act and
any applicable environmental laws or regulations.


5.1.6.          Litigation. Seller has not (i) been served with any court filing
in any litigation with respect to the Property  in which Seller is named a party
which both (A) has not been resolved, settled or dismissed, and (B) will not be
covered by the insurance policies maintained by Seller and/or its Affiliates
with respect to the Property, or (ii) received written notice of any claim,
charge or complaint from any Governmental Authority or other Person pursuant to
any administrative, arbitration or similar adjudicatory proceeding with respect
to the Property  which both (A) has not been resolved, settled or dismissed, and
(B) will not be covered by the insurance policies maintained by Seller and/or
its Affiliates with respect to the Property.  To Seller’s knowledge, there is no
action, suit or proceeding threatened against Seller or relating to the Property
which would impair Seller’s ability to execute or perform its obligations under
this Agreement or the Lease.


5.1.7.          Finders and Investment Brokers. Except for CBRE, Inc.
(“Broker”), Seller has not dealt with any Person who has acted, directly or
indirectly, as a broker, finder, financial adviser or in such other capacity for
or on behalf of Seller in connection with the transaction described by this
Agreement in a manner which would entitle such Person to any fee or commission
in connection with this Agreement or the transaction described in this
Agreement.  At Closing, Seller shall be solely responsible for payment of
Broker’s commission in the amount of two percent (2%) of the Purchase Price. 
Except as provided above, Seller represents to Purchaser that Seller has not
incurred any obligation to any broker or real estate agent with respect to the
purchase or sale of the Property.  Seller warrants and represents to Purchaser
that except as provided in this Section 5.1.7 as to Broker, Seller has employed
(expressly or implied) no broker or finder and has made no agreement (express or
implied) to pay any broker’s commissions or finder’s fees in connection with the
transactions contemplated by this Agreement.  Seller agrees to indemnify and
defend Purchaser against and to hold Purchaser harmless of and from all claims,
demands, liabilities, costs, and expenses (including, but not limited to,
reasonable attorneys’ fees) for any commission or fee payable to or claimed by
any broker or finder employed (expressly or impliedly) by Seller or with whom it
made an agreement (express or implied) to pay a broker’s commission or a
finder’s fee.  The foregoing representation and warranty shall survive the
Closing.


5.1.8.          Foreign Person. Seller is a “United States person” (as defined
in Section 7701(a) (30) (B) or (C) of the Code) for the purposes of the
provisions of Section 1445(a) of the Code.


5.1.9.          Compliance.  Seller has received no written notice of the
violation of any zoning, building, health, fire, water use, or similar statute,
or any ordinance, law, rule, regulation, or code of any governmental authority,
with respect to the Property.  Seller has received no written notice of any
disputes concerning the location of the boundary lines of the Property that are
not readily observable from a survey of the Land.
 
- 7 -

--------------------------------------------------------------------------------

5.1.10.        Assessments.  Seller has received no written notice of any plans
for improvements by any governmental or quasi-governmental authority which are
likely to result in a special assessment against the Property.


5.1.11.        Hazardous Materials.  Seller has received no written notice and
has no actual knowledge that there are “hazardous materials” (as hereinafter
defined) attributable to or affecting the Property, except for the use of
“hazardous materials” in accordance with applicable Environmental Laws.  The
term “Hazardous Material” means any chemical, compound, material, substance or
other matter that: (a) is defined as a hazardous substance, hazardous material
or waste, or toxic substance under any Environmental Laws; (b) is regulated,
controlled or governed by any Environmental Laws or other laws, and any waste,
substance or material which, even if not regulated, controlled or governed by
any Environmental Laws, is known to pose a hazard to the health and safety of
the occupants of the Property or of the property adjacent to the Property; (c)
is petroleum or a petroleum product; or (d) is asbestos, formaldehyde,
radioactive material, drug, bacteria, virus, or other injurious or potentially
injurious material (by itself or in combination with other materials). 
“Environmental Laws” shall mean any and all federal, state or local laws,
ordinances, rules, decrees, orders, regulations or court decisions relating to
hazardous substances, hazardous materials, hazardous waste, toxic substances,
environmental conditions on, under or about the Property, or soil and ground
water conditions, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (CERCLA), the Resource
Conservation and Recovery Act (RCRA), the Hazardous Materials Transportation
Act, any other law or legal requirement concerning hazardous or toxic
substances, and any amendments to the foregoing.


Notwithstanding the foregoing, if Purchaser has actual knowledge of a breach of
any representation or warranty made by Seller in this Agreement, as evidenced by
written notice and/or documentation in Purchaser’s possession prior to (i) the
expiration of the Due Diligence Period, and Purchaser nevertheless elects not to
terminate this Agreement pursuant to the Due Diligence Contingency or otherwise,
or (ii) Closing, and Purchaser nevertheless proceeds to close the transaction
described in this Agreement, such representation or warranty by Seller shall be
deemed to be qualified or modified to reflect Purchaser’s actual knowledge of
such breach.  Each of the representations and warranties of Seller contained in
this Agreement shall be true as of the Closing Date and shall survive the
Closing for a period of twelve (12) months, unless a different survival period
is expressly provided for elsewhere in this Agreement as such survival period
relates to any specific representations or warranties.  Any claim that a
representation or warranty has been breached by Seller must be made in writing
by Purchaser prior to the expiration of the applicable survival period.


5.2.          Purchaser’s Representations and Warranties. To induce Seller to
enter into this Agreement and to consummate the transaction described in this
Agreement, Purchaser hereby makes the representations and warranties in this
Section 5.2, upon which Purchaser acknowledges and agrees that Seller is
entitled to rely.
 
- 8 -

--------------------------------------------------------------------------------

5.2.1.          Authority and Binding Obligation. (i) Purchaser has full power
and authority to execute and deliver this Agreement and all other documents to
be executed and delivered by Purchaser pursuant to this Agreement (the
“Purchaser Documents”), and to perform all obligations of Purchaser arising
under each of the Purchaser Documents, (ii) the execution and delivery by the
signer on behalf of Purchaser of each of the Purchaser Documents, and the
performance by Purchaser of its obligations under each of the Purchaser
Documents, has been duly and validly authorized by all necessary action by
Purchaser, and (iii) each of the Purchaser Documents, when executed and
delivered, will constitute the legal, valid and binding obligations of Purchaser
enforceable against Purchaser in accordance with its terms, except to the extent
Seller itself is in default thereunder.


5.2.2.          Consents and Approvals; No Conflicts. (i) To the Purchaser’s
actual knowledge, no filing with, and no permit, authorization, consent or
approval of, any Governmental Authority or other Person is necessary for the
execution or delivery by Purchaser of any of the Purchaser Documents, the
performance by Purchaser of any of its obligations under any of the Purchaser
Documents, or the consummation by Purchaser of the transaction described in this
Agreement, and (ii) neither the execution and delivery by Purchaser of any of
the Purchaser Documents, nor the performance by Purchaser of any of its
obligations under any of the Purchaser Documents, nor the consummation by
Purchaser of the transaction described in this Agreement, will:  (A) to the
Purchaser’s actual knowledge, violate any Applicable Law to which Purchaser is
subject; or (B) result in a violation or breach of or constitute a default under
any contract, agreement or other instrument or obligation to which Purchaser is
a party or by which any of Purchaser’s properties are subject.


5.2.3.          Finders and Investment Brokers. Except for Broker, whose
compensation is Seller’s sole obligation, Purchaser has not dealt with any
Person who has acted, directly or indirectly, as a broker, finder, financial
adviser or in such other capacity for or on behalf of Purchaser in connection
with the transaction described by this Agreement in any manner which would
entitle such Person to any fee or commission in connection with this Agreement
or the transaction described in this Agreement.  The foregoing representation
and warranty shall survive the Closing.


5.2.4          No Violation of Anti-Terrorism Laws. To Purchaser’s knowledge,
none of Purchaser’s property or interests is subject to being “blocked” under
any Anti-Terrorism Laws, and Purchaser is not in violation of any Anti-Terrorism
Laws.


ARTICLE VI
COVENANTS


6.1          Confidentiality.


6.1.1.          Disclosure of Confidential Information. Seller and Purchaser
shall keep confidential and not make any public announcement or disclose to any
Person the existence or any terms of this Agreement or any information disclosed
by the Inspections or any other documents, materials, data or other information
with respect to the Property which is not generally known to the public (the
“Confidential Information”).  Notwithstanding the foregoing, Seller and
Purchaser shall be permitted to disclose any Confidential Information: (i) to
the extent required under Applicable Law, (ii) which is wholly and independently
developed by the receiving party without the use of Confidential Information of
the disclosing party, (iii) in response to a valid order of a court or other
governmental body in the United States or any political subdivision thereof, but
only to the extent of and for the purposes of such order, provided, however,
that the receiving party shall first notify the disclosing party in writing of
the order and permit the disclosing party to seek an appropriate protective
order, (iv) to the extent such disclosure is approved for release by written
authorization of the disclosing party, but only to the extent of and subject to
such conditions as may be imposed in such written authorization, (v) if, at the
time of such disclosure to the receiving party, was known to such receiving
party free of restriction and evidenced by documentation in the receiving
party’s possession, and (vi) to any Person on a “need to know” basis, such as
their respective shareholders, partners, members, trustees, beneficiaries,
directors, officers, employees, attorneys, consultants, engineers, surveyors,
lenders, investors, managers, franchisors and such other Persons whose
assistance is required to consummate the transactions described in this
Agreement; provided, however, that Seller or Purchaser (as the case may be)
shall (A) advise such Person of the confidential nature of such Confidential
Information, and (B) use commercially reasonable efforts to cause such Person to
maintain the confidentiality of such Confidential Information.
 
- 9 -

--------------------------------------------------------------------------------

6.1.2.          Public Announcements. Notwithstanding Section 6.1.1, a Party
shall have the right upon Closing to make a public announcement regarding the
transaction described in this Agreement, provided that Seller and Purchaser
shall approve the form and substance of any such public announcement, which
approval shall not be unreasonably withheld, conditioned or delayed, except if a
Party is required to make a public announcement under Applicable Law, in which
case no such approval by the other Party shall be required but such Party (i)
shall provide the other Party prior written notice that such public announcement
is required under Applicable Law, and (ii) shall consult with the other Party
regarding the form and substance of such public announcement.


6.1.3.          Communication with Governmental Authorities. Without limiting
the generality of the provisions in Section 6.1.1, Purchaser shall not, through
its  contractors, consultants, agents, representatives or any other Person
(including, without limitation, Purchaser’s Inspectors), directly or indirectly,
communicate with any Governmental Authority or any official, employee or
representative thereof, involving any matter with respect to the Property  prior
to the expiration of the Due Diligence Period without Seller’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.  Nothing contained in this Agreement shall prohibit Purchaser from
accessing publicly available databases and records with respect to obtaining
information in connection with a Phase I environmental report or a Property
physical condition report or reviewing zoning, building code compliance and
entitlements.


6.1.4.          Communication with Employees. Without limiting the generality of
the provisions in Section 6.1.1, Purchaser shall not, through its  contractors,
consultants, agents, representatives or any other Person (including, without
limitation, Purchaser’s Inspectors), directly or indirectly, communicate with 
any Person representing any employees involving any matter with respect to the
Property   or this Agreement, without Seller’s prior written consent, which
consent may be withheld in Seller’s reasonable discretion, unless such
communication is arranged by Seller.


6.1.5.          Standard of Operation and Maintenance.  Between the Effective
Date and the date and time of Closing: (i) Seller shall operate, manage, and
maintain the Property in substantially the same manner as it has been operated
by Seller as of the Effective Date; (ii) Seller shall continue to maintain all
existing insurance policies held by Seller affecting the Property; (iii) other
than as set forth in this Agreement, Seller shall not dispose of any interest in
the Property and shall not mortgage, pledge or subject to lien or other
encumbrance any interest in the Property; (iv) Seller shall not seek or consent
to any zoning or other change affecting the zoning or use of the Property; and
(v) to the extent that Seller receives a written notice from any Governmental
Authority advising of the violation of any law applicable to the Property,
Seller will provide a copy of said notice to Purchaser promptly after Seller’s
receipt of same.
 
- 10 -

--------------------------------------------------------------------------------

ARTICLE VII
CLOSING CONDITIONS


7.1.         Mutual Closing Conditions.


7.1.1.           Satisfaction of Mutual Closing Conditions. The respective
obligations of Seller and Purchaser to close the transaction contemplated in
this Agreement are subject to the satisfaction at or prior to Closing of the
following conditions precedent (the “Mutual Closing Conditions”):


(a)          Adverse Proceedings. No litigation or other court action shall have
been commenced seeking to obtain an injunction or other relief from such court
to enjoin the consummation of the transaction described in this Agreement, and
no preliminary or permanent injunction or other order, decree or ruling shall
have been issued by a court of competent jurisdiction or by any Governmental
Authority, that would make illegal or invalid or otherwise prevent the
consummation of the transaction described in this Agreement.


(b)          Adverse Law. No Applicable Law shall have been enacted that would
make illegal or invalid or otherwise prevent the consummation of the transaction
described in this Agreement.


7.1.2.          Failure of Mutual Closing Condition. If any of the Mutual
Closing Conditions is not satisfied at Closing, then each Party shall have the
right to terminate this Agreement by providing written notice to the other
Party, in which case the Deposit shall be refunded to Purchaser in accordance
with Section 3.2.4, and the Parties shall have no further rights or obligations
under this Agreement, except for those which expressly survive such termination.


7.2.          Purchaser Closing Conditions.


7.2.1.          Satisfaction of Purchaser Closing Conditions. In addition to the
Mutual Closing Conditions, Purchaser’s obligations to close the transactions
described in this Agreement are subject to the satisfaction at or prior to
Closing of the following conditions precedent (the “Purchaser Closing
Conditions”):


(a)          Seller’s Deliveries. All of the Seller Closing Deliveries, as set
forth in Section 8.3.1 hereof, shall have been delivered to Purchaser or
deposited with Escrow Agent in the Closing Escrow to be delivered to Purchaser
at Closing.


(b)          Representations and Warranties. The representations and warranties
of Seller in this Agreement (as qualified by any schedules to this Agreement and
any amendments or supplements to such schedules) shall be true and correct as of
the Closing (or as of such other date to which such representation or warranty
expressly is made), as such representations and warranties may be updated from
time to time by Seller in a writing delivered to Purchaser prior to Closing,
except to the extent any breach of such representations or warranties (as
updated by Seller) would not  prevent Seller from consummating the transaction
described in this Agreement.
 
- 11 -

--------------------------------------------------------------------------------

(c)          Covenants and Obligations. The covenants and obligations of Seller
in this Agreement shall have been performed in all material respects.


7.3          Seller Closing Conditions.
 
7.3.1.           Satisfaction of Seller Closing Conditions. In addition to the
Mutual Closing Conditions, Seller’s obligations to close the transactions
contemplated in this Agreement are subject to the satisfaction at or prior to
Closing of the following conditions precedent (the “Seller Closing Conditions”):


(a)          Receipt of the Purchase Price. Purchaser shall have (A) paid to
Seller or deposited with Escrow Agent written direction to disburse the same to
Seller at Closing, the Purchase Price (as adjusted pursuant to Sections 3.1 and
8.1, as applicable), and (B) delivered written direction to Escrow Agent to
disburse the Deposit to Seller at Closing.


(b)          Purchaser’s Deliveries. All of the Purchaser Closing Deliveries
shall have been delivered to Seller or deposited with Escrow Agent in the
Closing Escrow to be delivered to Seller at Closing.


(c)          Representations and Warranties. The representations and warranties
of Purchaser in this Agreement shall be true and correct in all material
respects as of the Closing (or as of such other date to which such
representation or warranty expressly is made), as such representations and
warranties may be updated from time to time by Purchaser in a writing delivered
to Seller prior to Closing, except to the extent any breach of such
representations or warranties (as updated by Purchaser) would not  prevent
Purchaser from consummating the transaction described in this Agreement.


(d)          Covenants and Obligations. The covenants and obligations of
Purchaser in this Agreement shall have been performed in all material respects.


ARTICLE  VIII
CLOSING


8.1          Closing Date. Seller and Purchaser have agreed that Purchaser shall
be entitled to a reduced Purchase Price of FIFTEEN MILLION SIX HUNDRED
SEVENTY-FIVE THOUSAND 00/100 Dollars ($15,675,000.00) if Purchaser closes this
transaction on or before July 28, 2016.  If for any reason this transaction
closes after July 28, 2016 and on or before August 31, 2016, the Purchase Price
shall be FIFTEEN MILLION NINE HUNDRED TWENTY-FIVE THOUSAND 00/100 Dollars
($15,925,000.00).  In any event, subject to Sections 2.1.5, 10.2, 11.1.1, 11.2.1
and 11.2.2, the outside closing date for this transaction shall be August 31,
2016 and the date on which this transaction closes is referred to herein as the
“Closing Date”. The Closing shall be effected through the Closing Escrow
pursuant to the Closing Escrow Agreement as provided in Section 8.2 and shall
occur at the offices of Seller’s counsel or such other place as agreed to in
writing between Seller and Purchaser.
 
- 12 -

--------------------------------------------------------------------------------

8.2          Closing Escrow. The Closing shall take place by means of a so
called “New York style” escrow (the “Closing Escrow”), and, at or prior to the
Closing, the Parties shall enter into a closing escrow agreement with the Escrow
Agent with respect to the Closing Escrow in form and substance reasonably
acceptable to Seller, Purchaser and the Escrow Agent (the “Closing Escrow
Agreement”) pursuant to which (i) the Deposit to be paid by Purchaser pursuant
to Section 3.3 shall be deposited with Escrow Agent, (ii) prior to Closing, all
funds necessary to close the transaction contemplated by this Agreement shall be
deposited with the Escrow Agent, (iii) all of the documents required to be
delivered by Seller and Purchaser at Closing pursuant to this Agreement shall be
deposited with Escrow Agent, and (iv) at Closing, the Purchase Price (as
adjusted pursuant to Sections 3.1 and 8.1, as applicable) and the Deposit shall
be disbursed to Seller and the documents deposited into the Closing Escrow shall
be delivered to Seller and Purchaser (as the case may be) pursuant to the
Closing Escrow Agreement.


8.3          Closing Deliveries.


8.3.1           Seller’s Deliveries. Before Closing, Seller shall deliver or
cause to be delivered to Purchaser or deposited with Escrow Agent in the Closing
Escrow to be delivered to Purchaser at Closing, all of the (i) documents set
forth in this Section 8.3.1, each of which shall have been duly executed by
Seller and acknowledged (if required), and (ii) other items set forth in this
Section 8.3.1 (the “Seller Closing Deliveries”), as follows:


(a)          A closing certificate in the form of Exhibit C, together with all
exhibits thereto;


(b)          A special warranty deed (the “Deed”) in the form of Exhibit D
conveying the Real Property to Purchaser subject to the Permitted Exceptions;


(c)          A bill of sale (the “Bill of Sale”) in the form of Exhibit G,
executed by Seller in favor of Purchaser, conveying the Improvements and other
personal property located at the Land to Purchaser;


(d)          A general assignment (“Assignment”) in the form of Exhibit H,
executed by Seller in favor of Purchaser, assigning, transferring and conveying
the Intangible Property to Purchaser, if any;


(e)          A no lien affidavit and such other agreements, affidavits or other
documents as may be reasonably required by the Title Company from Seller to
issue the Title Policy.


(f)          Any real estate transfer tax declaration or similar documents
required under Applicable Law in connection with the conveyance of the Real
Property;


(g)          A FIRPTA affidavit in the form set forth in the regulations under
Section 1445 of the Code;
 
- 13 -

--------------------------------------------------------------------------------

(h)          The Closing Statement prepared pursuant to Section 9.1;


(i)          the Lease; and,


(j)          Such other documents and instruments as may be reasonably requested
by Purchaser in order to consummate the transaction described in this Agreement.


8.3.2.           Purchaser’s Deliveries. Before Closing, Purchaser shall deliver
or cause to be delivered to Seller or deposited with Escrow Agent in the Closing
Escrow to be delivered to Seller all of the (i) documents set forth in this
Section 8.3.2, each of which shall have been duly executed by Purchaser and
acknowledged (if required), and (ii) other items set forth in this Section 8.3.2
(the “Purchaser Closing Deliveries”), as follows:


(a)          The Purchase Price (as adjusted pursuant to Sections 3.1 and 8.1,
as applicable, and subject to the adjustments provided herein and a credit for
the Deposit) to be paid by Purchaser;


(b)          A letter of direction to Escrow Agent directing Escrow Agent to
disburse the Deposit to Seller;


(c)          A closing certificate in the form of Exhibit E, together with all
exhibits thereto;


(d)         The Closing Statement prepared pursuant to Section 9.1;


(e)          The Lease; and,


(f)          Such other documents and instruments as may be reasonably requested
by Seller or the Title Company in order to consummate the transaction described
in this Agreement.


8.4.         Possession. Seller shall deliver sole possession of the Real
Property, subject to the Permitted Exceptions upon completion of the Closing,
and subject to the Lease.


8.5          Leaseback.  On and after the Closing Date, Seller shall lease the
Property back from Purchaser upon terms set forth in a written lease agreement
in the form attached as Exhibit ”F” hereto, with Purchaser, as landlord, and
Seller, as tenant, (the “Lease”).  The Lease shall be executed by the parties at
Closing.


ARTICLE IX
PRORATIONS AND EXPENSES


9.1          Closing Statement. No later than the day prior to Closing, the
Parties, through their respective employees, agents or representatives, jointly
shall make such examinations, as may be necessary to make the adjustments and
prorations to the Purchase Price as set forth in Section 9.2 or any other
provisions of this Agreement. Based upon such examinations, the Parties jointly
shall prepare prior to Closing a closing statement (the “Closing Statement”),
which shall set forth their best estimate of the amounts of the items to be
adjusted and prorated under this Agreement. The Closing Statement shall be
approved and executed by the Parties at Closing, and such adjustments and
prorations shall be final with respect to the items set forth in the Closing
Statement, except to the extent any such items shall be reprorated after the
Closing as expressly set forth in Section 9.2. Notwithstanding the foregoing, if
at any time within three (3) months after the Closing Date, any Party discovers
any item which was omitted or incorrectly adjusted or prorated in the Closing
Statement, such item shall be adjusted and prorated in the same manner as if
their existence or such error had been known at the time of the preparation of
the Closing Statement, and the Party in whose favor such original omission or
error was made shall refund such difference to the other Party promptly after
the original omission or error is discovered.
 
- 14 -

--------------------------------------------------------------------------------

9.2          Transaction Costs.


9.2.1.          Seller’s Transaction Costs. In addition to the other costs and
expenses to be paid by Seller set forth elsewhere in this Agreement, Seller
shall pay for the following items in connection with this transaction: (i)
documentary stamp taxes and surtax, if any, in connection with the conveyance of
the Real Property; (ii) the commission due to Broker; (iii) recording fees for
documents needed to cure Title Defects; and (iv) the fees and expenses of its
own attorneys, accountants and consultants.


9.2.2.          Purchaser’s Transaction Costs. In addition to the other costs
and expenses to be paid by Purchaser as set forth elsewhere in this Agreement,
Purchaser shall pay for the following items in connection with this transaction:
(i) the fees and expenses incurred by Purchaser for Purchaser’s Inspectors or
otherwise in connection with the Inspections; (ii) the fees and expenses for the
Title Commitment and the premium for the Title Policy (including any extended
coverage premium and any endorsements to the Title Policy), (iii) the fees and
expenses for the survey; (iv) any mortgage tax, title insurance fees and
expenses for any loan title insurance policies, recording charges or other
amounts payable in connection with any financing obtained by Purchaser;  (v)
recording fees on the Deed and financing statements, if any; and (vi) the fees
and expenses of its own attorneys, accountants and consultants.


9.2.3.          Other Transaction Costs. All other fees, costs and expenses not
expressly addressed in this Section 9.2 or elsewhere in this Agreement shall be
allocated between Seller and Purchaser in accordance with applicable local
custom for similar transactions.


ARTICLE X
DEFAULT AND REMEDIES


10.1        Seller’s Default. If at or before Closing Seller fails to perform
its covenants or obligations under this Agreement in any material respect (a
“Seller Default”), and no Purchaser Default has occurred which remains uncured
beyond any applicable cure periods provided herein, then Purchaser shall be
entitled to exercise one, and only one, of the following remedies: (a) terminate
this Agreement, in which case the Deposit shall be refunded to Purchaser in
accordance with Section 3.2.4, and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination; (b) proceed to Closing without any reduction in or setoff against
the Purchase Price, in which case Purchaser shall be deemed to have waived such
Seller Default; or (c) seek a court order for specific performance.
 
- 15 -

--------------------------------------------------------------------------------

10.2.       Seller’s Right to Cure.   Notwithstanding anything to the contrary
in this Agreement, Purchaser shall not have the right to exercise its remedies
under clauses (a) or (c) of Section 10.1 for a Seller Default or Section 7.2 for
a failure of a Purchaser Closing Condition (a “Purchaser Closing Condition
Failure”), unless Purchaser has provided written notice to Seller specifying in
reasonable detail the nature of the Seller Default or Purchaser Closing
Condition Failure (as the case may be), and Seller has not cured such Seller
Default or Purchaser Closing Condition Failure (as the case may be) within
thirty (30) days after Seller’s receipt of such notice (the “Seller Cure
Period”), in which case the Closing shall be postponed until the date which is
five (5) Business Days after the expiration of the Seller Cure Period.


10.3        Purchaser’s Default. If (i) Purchaser has not deposited the Deposit
within the time periods provided in, and otherwise in accordance with, Section
3.2.1, or (ii) at any time at or prior to Closing, Purchaser fails to perform,
in any material respect, any of its other covenants or obligations under this
Agreement, which breach or default is not caused by an act or omission of Seller
(a “Purchaser Default”), and if Purchaser fails to cure such Purchaser Default
within the Purchaser Cure Period set forth herein, then Seller, as its sole and
exclusive remedy, may elect to terminate this Agreement by providing written
notice to Purchaser, in which case the Deposit shall be disbursed to Seller in
accordance with Section 3.2.3 as agreed upon liquidated damages, consideration
for execution of this Agreement, and in full settlement of any claims, and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination.


10.4        Purchaser’s Right to Cure.  Notwithstanding anything to the contrary
in this Agreement, Purchaser shall not be deemed to be in default of this
Agreement, and Seller shall not have the right to exercise any remedy(ies)
against Purchaser for a Purchaser Default, unless Seller has provided written
notice to Purchaser specifying in reasonable detail the nature of the Purchaser
Default, and Purchaser has not cured such Purchaser Default within thirty (30)
days after Purchaser’s receipt of such written notice (the “Purchaser Cure
Period”); except that a failure of Purchaser to pay the Purchase Price on the
Closing Date shall not be subject to cure and in the event of such default,
Seller shall have the right to immediately exercise its available remedies.
 
- 16 -

--------------------------------------------------------------------------------

ARTICLE XI
RISK OF LOSS


11.1        Casualty. If, at any time after the Effective Date and prior to
Closing or earlier termination of this Agreement, the Property or any portion
thereof is damaged or destroyed by fire or any other casualty (a “Casualty”),
Seller shall give written notice of such Casualty to Purchaser promptly after
the occurrence of such Casualty.


11.1.1.        Material Casualty. If the amount of the repair restoration of the
Property required by a Casualty equals or exceeds three percent (3%) of the
Purchase Price (a “Material Casualty”) and such Material Casualty was not caused
by Purchaser or Purchaser’s Inspectors, or their respective employees or agents,
then Purchaser shall have the right to elect, by providing written notice to
Seller within ten (10) days after Purchaser’s receipt of Seller’s written notice
of such Material Casualty, to (a) terminate this Agreement, in which case the
Deposit shall be refunded to Purchaser in accordance with Section 3.2.4, and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination, or (b) proceed to Closing,
without terminating this Agreement, in which case Seller shall (i) provide
Purchaser with a credit against the Purchase Price in an amount equal to the
lesser of: (A) the applicable insurance deductible, and (B) the reasonable
estimated costs for the repair or restoration of the Property required by such
Material Casualty, and (ii) transfer and assign to Purchaser all of Seller’s
right, title and interest in and to all insurance proceeds (including, but not
limited to, casualty, lost profits and business interruption proceeds) payable
under Seller’s insurance policies maintained by Seller with respect to the
Property and any Seller or its Affiliate-owned business(es) operating therein,
except those proceeds allocable to lost profits and costs incurred by Seller for
the period prior to the Closing. If Purchaser fails to provide written notice of
its election to Seller within such time period, then Purchaser shall be deemed
to have elected to proceed to Closing pursuant to clause (b) of the preceding
sentence. If the Closing is scheduled to occur within Purchaser’s ten (10) day
election period, the Closing Date shall be postponed until the date which is
five (5) Business Days after the expiration of such ten (10) day election
period.


11.1.2.        Non Material Casualty. In the event of any (i) Casualty which is
not a Material Casualty, or (ii) Material Casualty which is caused by Purchaser
or Purchaser’s Inspectors, or their respective employees or agents, then
Purchaser shall not have the right to terminate this Agreement, but shall
proceed to Closing, in which case Seller shall (A) provide Purchaser with a
credit against the Purchase Price (except if such Casualty is caused by
Purchaser or Purchaser’s Inspectors, or their respective employees or agents) in
an amount equal to the lesser of: (1) the applicable insurance deductible, and
(2) the reasonable estimated costs for the repair or restoration required by
such Casualty and (B) transfer and assign to Purchaser all of Seller’s right,
title and interest in and to all insurance proceeds (including, but not limited
to, casualty, lost profits and business interruption proceeds) payable under
Seller’s insurance policies maintained by Seller with respect to the Property,
except those proceeds allocable to any lost profits or costs incurred by Seller
for the period prior to the Closing.


11.2        Condemnation.  If, at any time after the Effective Date and prior to
Closing or the earlier termination of this Agreement, any Governmental Authority
commences any condemnation proceeding or other proceeding in eminent domain with
respect to all or any portion of the Real Property (a “Condemnation”), Seller
shall give written notice of such Condemnation to Purchaser promptly after
Seller receives notice of such Condemnation.
 
- 17 -

--------------------------------------------------------------------------------

11.2.1.        Material Condemnation.  If the Condemnation would (i) result in
the permanent loss of more than three percent (3%) of the fair market value of
the Land or Improvements, (ii) result in the reduction of the total area of the
Land or any Improvements located thereon by five percent (5%) or more (exclusive
of any access roads, parking areas, or streets), (iii) result in any permanent
material reduction or restriction in access to the Land or Improvements, or (iv)
have a permanent materially adverse effect on Purchaser’s intended use of the
Property for a school and other commercial purposes (a “Material Condemnation”),
then Purchaser shall have the right to elect, by providing written notice to
Seller within ten (10) days after Purchaser’s receipt of Seller’s written notice
of such Material Condemnation, to (A) terminate this Agreement, in which case
the Deposit shall be refunded to Purchaser in accordance with Section 3.2.4, and
the Parties shall have no further rights or obligations under this Agreement,
except those which expressly survive such termination, or (B) proceed to
Closing, without terminating this Agreement, in which case Seller shall assign
to Purchaser all of Seller’s right, title and interest in all proceeds and
awards from such Material Condemnation. If Purchaser fails to provide written
notice of its election to Seller within such time period, then Purchaser shall
be deemed to have elected to proceed to Closing pursuant to clause (B) of the
preceding sentence. If the Closing is scheduled to occur within Purchaser’s ten
(10) day election period, the Closing shall be postponed until the date which is
five (5) Business Days after the expiration of such ten (10) day election
period.


11.2.2.        Non-Material Condemnation. In the event of any Condemnation other
than a Material Condemnation, Purchaser shall not have the right to terminate
this Agreement, but shall proceed to Closing, in which case Seller shall assign
to Purchaser all of Seller’s right, title and interest in all proceeds and
awards from such Condemnation.


ARTICLE XII
MISCELLANEOUS PROVISIONS


12.1        Notices.


12.1.1         Method of Delivery. All notices, requests, demands and other
communications required to be provided by any Party under this Agreement (each,
a “Notice”) shall be in writing and delivered, at the sending Party’s cost and
expense, by (i) personal delivery, (ii) certified U.S. mail, with postage
prepaid and return receipt requested, (iii) overnight courier service, (iv)
facsimile transmission, or (v) electronic transmission (including via email), to
the recipient Party at the following address, email address or facsimile number
(or to such other address, email address or facsimile number as the Parties may
designate from time to time in writing):
 
- 18 -

--------------------------------------------------------------------------------

If to Seller:
 
New England Institute of Technology at Palm Beach, Inc.
c/o Mr. Tayfun Selen
Lincoln Educational Services
200 Executive Drive
West Orange, NJ  07052
Facsimile No.: (561) 393-1650
Email:  tselen@lincolnedu.com


With copies to:
 
Jeffrey R. Rich, Esq.
Genova Burns LLC
141 West Front Street, Suite 130
Red Bank, NJ 07701
Fax: (732) 758-6597
Email: Jrich@genovaburns.com
 
Martin J. Genauer, Esq.
Berger Singerman
1450 Brickell Avenue, Suite 1900
Miami, Florida  33131
Fax. (305)714-4346
MGenauer@bergersingerman.com
 
If to Purchaser:
 
School Property Development Metrocentre, LLC
4500 PGA Blvd., Suite 303A
Palm Beach Gardens, FL 33410
Facsimile No.: 561-686-5442
Email: mark.rodberg@gmail.com


With a copy to:


Gary Gerson, Esq.
Nason, Yeager, Gerson, White & Lioce, P.A.
3001 PGA Boulevard, Suite 305
Palm Beach Gardens, FL  33410
Fax: 561-622-2131
Email:  ggerson@nasonyeager.com
 
- 19 -

--------------------------------------------------------------------------------

12.1.2.        Receipt of Notices. All Notices sent by a Party (or its counsel
pursuant to Section 12.1.4) under this Agreement shall be deemed to have been
received by the Party to whom such Notice is sent upon (i) delivery to the
address, email address or facsimile number of the recipient Party, provided that
such email or facsimile delivery is made prior to 5:00 p.m. (local time for the
recipient Party) on a Business Day, otherwise it will be deemed to have been
delivered the following Business Day, or (ii) the attempted delivery of such
Notice if (A) such recipient Party refuses delivery of such Notice, or (B) such
recipient Party is no longer at such address, email address or facsimile number,
and such recipient Party failed to provide the sending Party with its current
address, email address or facsimile number pursuant to Section 12.1.3.


12.1.3.        Change of Address. The Parties and their respective counsel shall
have the right to change their respective address and/or facsimile number and/or
email address for the purposes of this Section 12 by providing a Notice of such
change in address and/or facsimile number and/or email address as required under
this Section 12.1.3.


12.1.4.        Delivery by Party’s Counsel. The Parties agree that the attorney
for such Party shall have the authority to deliver Notices on such Party’s
behalf to the other Party hereto.


12.2        No Recordation.   Neither Purchaser, any Affiliate of Purchaser, nor
any Person acting by or on behalf of Purchaser shall record this Agreement, or
any memorandum or other notice of this Agreement, in any public records.
Purchaser hereby grants a power of attorney to Seller (which power is coupled
with an interest and shall be irrevocable) only to execute and record on behalf
of Purchaser a memorandum or other notice removing this Agreement or any
memorandum or other notice of this Agreement from the public records, or
evidencing the termination of this Agreement.


12.3        Time is of the Essence.  Time is of the essence of this Agreement;
provided, however, that notwithstanding anything to the contrary in this
Agreement, if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any Notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.


12.4        Assignment.  Purchaser shall not assign this Agreement or any
interest therein to any Person, without the prior written consent of Seller,
which consent shall not be unreasonably withheld, conditioned or delayed, and
which consent shall be automatically deemed provided if Seller fails to provide
such consent within five (5) days after receiving Purchaser’s notice requesting
such consent.


12.5        Successors and Assigns.   This Agreement shall be binding upon and
inure to the benefit of the Parties, and their respective successors and
(subject to Section 12.4) assigns.


12.6        Third Party Beneficiaries.  This Agreement shall not confer any
rights or remedies on any Person other than the Parties and their respective
successors and (subject to Section 12.4) assigns.


12.7        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF
LAWS.
 
- 20 -

--------------------------------------------------------------------------------

12.8        Rules of Construction.The following rules shall apply to the
construction and interpretation of this Agreement:


12.8.1.        Singular words shall connote the plural as well as the singular,
and plural words shall connote the singular as well as the plural, and the
masculine shall include the feminine and the neuter, as the context may require.


12.8.2.        All references in this Agreement to particular articles,
sections, subsections or clauses (whether in upper or lower case) are references
to articles, sections, subsections or clauses of this Agreement. All references
in this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.


12.8.3.        The headings in this Agreement are solely for convenience of
reference and shall not constitute a part of this Agreement nor shall they
affect its meaning, construction or effect.


12.8.4.        Each Party and its counsel have reviewed and revised (or
requested revisions of) this Agreement and have participated in the preparation
of this Agreement, and therefore any rules of construction requiring that
ambiguities are to be resolved against the Party which drafted the Agreement or
any exhibits hereto shall not be applicable in the construction and
interpretation of this Agreement or any exhibits hereto.


12.8.5.        The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and
any similar terms shall refer to this Agreement, and not solely to the provision
in which such term is used.


12.8.6.        The terms “include,” “including” and similar terms shall be
construed as if followed by the phrase “without limitation.”


12.8.7.        The term “sole discretion” with respect to any determination to
be made a Party under this Agreement shall mean the sole and absolute discretion
of such Party, without regard to any standard of reasonableness or other
standard by which the determination of such Party might be challenged.


12.9        Severability. If any term or provision of this Agreement is held to
be or rendered invalid or unenforceable at any time in any jurisdiction, such
term or provision shall not affect the validity or enforceability of any other
terms or provisions of this Agreement, or the validity or enforceability of such
affected term or provision at any other time or in any other jurisdiction.


12.10     JURISDICTION AND VENUE. ANY LITIGATION OR OTHER COURT PROCEEDING WITH
RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
CONDUCTED IN A COURT OF COMPETENT JURISDICTION LOCATED IN PALM BEACH COUNTY,
FLORIDA, AND SELLER (FOR ITSELF AND ALL OF SELLER’S AFFILIATES) AND PURCHASER
(FOR ITSELF AND ALL OF PURCHASER’S AFFILIATES) HEREBY SUBMIT TO JURISDICTION AND
CONSENT TO VENUE IN SUCH COURTS, AND WAIVE ANY DEFENSE BASED ON FORUM NON
CONVENIENS.
 
- 21 -

--------------------------------------------------------------------------------

12.11     WAIVER OF TRIAL BY JURY.  EACH PARTY HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY
MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT.


12.12     Prevailing Party. If any litigation or other court action, arbitration
or similar adjudicatory proceeding is commenced by any Party to enforce its
rights under this Agreement against any other Party, all fees, costs and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, incurred by the prevailing Party in such litigation, action, arbitration
or proceeding shall be reimbursed by the losing Party; provided, that if a Party
to such litigation, action, arbitration or proceeding prevails in part, and
loses in part, the court, arbitrator or other adjudicator presiding over such
litigation, action, arbitration or proceeding shall award a reimbursement of the
fees, costs and expenses incurred by such Party on an equitable basis.


12.13     Incorporation of Recitals, Exhibits and Schedules. The recitals to
this Agreement, and all exhibits and schedules referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement. Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.


12.14     Entire Agreement. This Agreement sets forth the entire understanding
and agreement of the Parties hereto, and shall supersede any agreements and
understandings (written or oral) between the Parties on or prior to the
Effective Date with respect to the transaction described in this Agreement.


12.15     Amendments, Waivers and Termination of Agreement. No amendment or
modification to any terms or provisions of this Agreement, waiver of any
covenant, obligation, breach or default under this Agreement or termination of
this Agreement (other than as expressly provided in this Agreement), shall be
valid unless in writing and executed and delivered by each of the Parties.


12.16.    Not an Offer. The delivery by Seller of this Agreement executed by
Seller shall not constitute an offer to sell the Property, and Seller shall have
no obligation to sell the Property to Purchaser, unless and until all Parties
have executed and delivered this Agreement to all other Parties.


12.17     Execution of Agreement. A Party may deliver executed signature pages
to this Agreement by electronic transmission (including email and facsimile) to
any other Party, which electronically transmitted copy shall be deemed to be an
original executed signature page. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the Parties had signed the same signature page.
 
12.18     Radon Gas Disclosure. Radon gas is a naturally occurring radioactive
gas that, when accumulated in a building in sufficient quantities may present
health risks to persons who are exposed to it over a period of time. Levels of
Radon that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding Radon and Radon testing may be
obtained from the Palm Beach County Health Department.


[SIGNATURES TO FOLLOW]
 
- 22 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer or representative.


SELLER:


NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.,
a Florida corporation


By:
/s/ Scott M. Shaw
       
Name:
Scott M. Shaw
       
Title:
President & CEO
       
Date:
07/01/16
 



PURCHASER:


SCHOOL PROPERTY DEVELOPMENT METROCENTRE, LLC,
a Florida limited liability company


By:
/s/ Patrick C. Koenig
       
Name:
Patrick C. Koenig
       
Title:
Member
       
Date:
06/30/16
 

 
- 23 -

--------------------------------------------------------------------------------

SCHEDULE 2.1.1
 
LEGAL DESCRIPTION OF THE LAND
 
Parcel 1:
 
Lot 12, METROCENTRE CORPORATE PARK, according to the Plat thereof on file in the
Office of the Clerk of the Circuit Court in and for Palm Beach County, Florida,
as recorded in Plat Book 61, Page 140.
 
and
 
That portion of Lot 13, METROCENTRE CORPORATE PARK, according to the Plat
thereof on file in the Office of the Clerk of the Circuit Court in and for Palm
Beach County, Florida as recorded in Plat Book 61, Page 140 lying East of the
following described line:
 
Commence at the Northwest corner of said Lot 13; thence South 85 degrees 01
minutes 07 seconds East, along the North line of said Lot 13 (the North line of
said Lot 13 is assumed to bear South 85 degrees 01 minutes 07 seconds East and
all other bearings are relative thereto) a distance of 139.54 feet to the
beginning of a curve concave to the South, having a radius of 675.00 feet and a
central angle of 00 degrees 46 minutes 24 seconds, thence continue Easterly
along the arc of said curve a distance of 9.11 feet to the Point of Beginning of
the hereinafter described line; thence South 02 degrees 45 minutes 30 seconds
West a distance of 304.74 feet to a point; thence South 26 degrees, 35 minutes
12 seconds West a distance of 115.00 feet to a point on the South line of said
Lot 13 lying 41.81 feet Northwesterly, as measured along the arc of the
Southeast corner of said Lot 13, said point being the Point of Terminus of the
herein described line.
 
Also known as Parcel B of Minor Subdivision Plat attached to Affidavit of
Ownership recorded in Official Records Book 9891, Page 347.
 
Parcel 2:
 
Lot 11, METROCENTRE CORPORATE PARK, according to the Plat thereof on file in the
Office of the Clerk of the Circuit Court in and for Palm Beach County, Florida,
as recorded in Plat Book 61, Page 140.
 
Parcel 3:
 
Lot 10, METROCENTRE CORPORATE PARK, according to the Plat thereof on file in the
Office of the Clerk of the Circuit Court in and for Palm Beach County, Florida,
as recorded in Plat Book 61, Page 140.
 
Parcel 4:
 
Lots 1, 28, 29, 30 and 31, of AUSTRALIAN BUSINESS PARK according to the Plat
thereof, on file in the Office of the Clerk of the Circuit Court in and for Palm
Beach County, Florida, as recorded in Plat Book 40, Page 88.
 
- 24 -

--------------------------------------------------------------------------------

EXHIBIT A


DEFINITIONS


“Affiliate(s)” means any corporation, partnership, limited liability company, or
other entity that, directly or indirectly, controls, is controlled by, or is
under common control with a Party, as applicable, or with the parent company or
any subsidiaries of that Party.  For purposes of the aforementioned definition,
the terms “controls,” “controlled by,” and “under common control with” mean the
(A) right to direct the management and policies of the applicable entity or
entities, whether directly or indirectly, or (B) the ownership of more than 50%
of the stock, partnership, membership, or other equity interests of and in the
applicable entity or entities.


“Anti-Terrorism Laws” means Executive Order 13224 issued by the President of the
United States, the USA PATRIOT Act, and all other Applicable Law addressing or
in any way relating to terrorist acts and acts of war.


“Applicable Law” means (i) all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
stock exchange, board of fire underwriters and similar quasi-governmental
authority, and (ii) any judgment, injunction, order or other similar requirement
of any court or other adjudicatory authority, in effect at the time in question
and in each case to the extent the Person or property in question is subject to
the same.


“Business Day” means any day other than a Saturday, Sunday or federal legal
holiday.


 “Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.
 
 “Effective Date” shall mean the date on which the last one of Landlord and
Tenant has signed and delivered this Agreement to the other party.


“Escrow Agent” means Nason, Yeager, Gerson, White & Lioce, P.A., through its
offices at 3001 PGA Blvd., Suite 305, Palm Beach Gardens, FL 33410.


“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.


“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.
 
- 25 -

--------------------------------------------------------------------------------

“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, ad valorem or similar taxes, assessments,
levies, charges or fees imposed by any Governmental Authority on Seller with
respect to the Property or the Business, including, without limitation, any
interest, penalty or fine with respect thereto, but expressly excluding any (i)
federal, state, local or foreign income, capital gain, gross receipts, capital
stock, franchise, profits, estate, gift or generation skipping tax, or (ii)
transfer, documentary stamp, recording or similar tax, levy, charge or fee
incurred with respect to the transaction described in this Agreement.


“Title Commitment” means a standard 2006 ALTA form of title commitment (with
Florida modifications) for the issuance of the Title Policy.


“Title Policy” shall mean an owner’s policy of title insurance issued in
accordance with this Agreement.


“Title Company” shall mean Nason, Yeager, Gerson, White & Lioce, P.A., as agent
for Old Republic National Title Insurance Company.
 
- 26 -

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF EARNEST MONEY ESCROW AGREEMENT


THIS EARNEST MONEY ESCROW AGREEMENT (this "Agreement") is made and entered into
as of this ____ day of ______________, 2016 (the "Effective Date"), by and among
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC. ("Seller"), and SCHOOL
PROPERTY DEVELOPMENT METROCENTRE, LLC AND/OR ASSIGNS ("Purchaser"), and NASON,
YEAGER, GERSON, WHITE & LIOCE, P.A. ("Escrow Agent"). (Seller, Purchaser and
Escrow Agent are sometimes referred to herein individually as a "Party", and
collectively as the "Parties").


Recitals


WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Agreement, dated as of _________  ____, 2016 (the "Purchase Agreement"), for the
sale and purchase of real property located at 2400 Metrocentre Boulevard East,
West Palm Beach, Florida 33407 and  2410 Metrocentre Boulevard East, West Palm
Beach, Florida 33407 (together, the "Property"). All initial capitalized terms
used, but not defined, in this Agreement shall have the meaning set forth in the
Purchase Agreement.


WHEREAS, Purchaser is required to deposit certain monies into escrow with Escrow
Agent to be held as earnest money for the benefit of Seller pursuant to the
Purchase Agreement in connection with the purchase of the Facilities.


WHEREAS, Escrow Agent is willing to hold such earnest money in escrow, and
invest and disburse such earnest money, on the terms set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller, Purchaser and Escrow Agent
hereby agree as follows:


1.         Deposit and Investment of Earnest Money


(a)           Deposit and Acceptance of Earnest Money. The Purchase Agreement
provides that Purchaser shall deliver to Escrow Agent the sum of Two Hundred
Fifty Thousand and no/100 Dollars ($250,000) (the "First Deposit") on or before
July 5, 2016. The Purchase Agreement further provides that if the closing of the
Purchase Agreement does not occur on or before July 28, 2016, then Purchaser
shall deliver to Escrow Agent an additional sum of $250,000 (“Second Deposit”). 
The funds so delivered by Purchaser to Escrow Agent, including the First Deposit
and the Second Deposit, if delivered, are herein referred to as “Earnest Money”.


(b)           Escrow Account.  Escrow Agent shall hold the Earnest Money in an
escrow account (the "Escrow Account") for the benefit of Seller and Purchaser
pursuant to this Agreement, and shall not commingle the Earnest Money with its
own funds.
 
- 27 -

--------------------------------------------------------------------------------

2.         Disbursement of Earnest Money.


(a)           Disbursement at Closing. At Closing, Escrow Agent shall disburse
the Earnest Money to Seller or to any other Person to whom Purchaser and Seller
jointly direct the Earnest Money to be disbursed by providing written notice to
Escrow Agent.


(b)           Disbursement if Closing Not Consummated


(i)          If the Purchase Agreement is terminated for any reason and the
Closing is not consummated prior to the Closing Date or if Seller or Purchaser
otherwise is entitled to receive the Earnest Money pursuant to the Purchase
Agreement, either Seller or Purchaser (as the case may be) (the "Requesting
Party") may provide written notice to Escrow Agent that the Purchase Agreement
has been terminated and Seller or Purchaser (as the case may be) is entitled to
receive the Earnest Money pursuant to the Purchase Agreement and that the
Earnest Money is to be distributed in accordance with the instructions given in
such notice (a "Disbursement Request"). Escrow Agent shall provide written
notice (the "Receipt Notice") to the other Party (the "Confirming Party") of its
receipt of such Disbursement Request (together with a copy of the Disbursement
Request) no later than one (1) Business Day after its receipt of such
Disbursement Request.)


(ii)         If the Confirming Party disputes that the Requesting Party is
entitled to receive the Earnest Money, the Confirming Party shall provide
written notice to Escrow Agent within one (1) Business Day after its receipt of
the Receipt Notice disputing that the Requesting Party is entitled to receive
the Earnest Money (a "Dispute Notice"). If Escrow Agent has not received a
Dispute Notice from the Confirming Party within such one (1) Business Day
period, the Confirming Party shall be deemed to have authorized the disbursement
set forth in the Disbursement Request, and Escrow Agent shall disburse the
Earnest Money pursuant to the instructions set forth in the Disbursement
Request. If Escrow Agent receives a Dispute Notice within such one (1) Business
Day period, Escrow Agent shall retain the Earnest Money in the Escrow Account
pending receipt of separate written direction from Seller and Purchaser
authorizing the disbursement of the Earnest Money to the same Person as provided
in Section 2, or a final unappealable order of court with respect to
distribution of the Earnest Money. Notwithstanding the foregoing, if Escrow
Agent receives contrary written directions from Seller and Purchaser or no
written directions within six (6) months after the Effective Date, Escrow Agent
shall have the right to deposit the Earnest Money with any court of competent
jurisdiction in Palm Beach County, Florida and interplead Seller and Purchaser.
Upon depositing the Earnest Money and filing its complaint in interpleader,
Escrow Agent shall be released from all liability under this Agreement regarding
the Earnest Money, except as otherwise expressly provided in this Agreement.


(c)            Reliance.  Escrow Agent may act in reliance on any writing or
instrument or signature that Escrow Agent, in good faith, believes to be
genuine, and may assume the validity and accuracy of any statement or assertion
contained in such a writing or instrument and may assume that any person
purporting to give any writing, notice, advice, or instruction in connection
with the provisions hereof has been duly authorized so to do.  Escrow Agent’s
duties hereunder shall be limited to the safe-keeping of the Earnest Money and
the disposition of the same in accordance with the terms hereof.
 
- 28 -

--------------------------------------------------------------------------------

3.          Escrow Fees. Escrow Agent shall not be entitled to any fees or costs
for serving as Escrow Agent hereunder.


4.          Compliance with Court Orders. Seller and Purchaser hereby authorize
and direct Escrow Agent to accept, obey and comply with any and all writs,
orders, judgments or decrees issued or entered by any court with or without
jurisdiction (a "Court Order") notwithstanding anything to the contrary in this
Agreement, and agree that if Escrow Agent accepts, obeys or complies with any
such Court Order notwithstanding any provision to the contrary in this
Agreement, Escrow Agent shall not be liable to Seller or Purchaser by reason of
such acceptance, obedience or compliance, notwithstanding that any such Court
Order is entered without jurisdiction or is subsequently reversed, modified,
annulled, set aside or vacated.


5.          Release and Indemnification. Seller and Purchaser hereby release
Escrow Agent and its officers, managers, employees and agents (each, an "Escrow
Agent Party"), for any liability, damage, loss, cost or expense incurred by
Seller or Purchaser to the extent resulting from (i) any action taken or not
taken in good faith upon advice of Escrow Agent's counsel given with respect to
any questions relating to its obligations under this Agreement, or (ii) any
action taken or not taken in reliance upon any document, including any written
notice provided to Escrow Agent pursuant to this Agreement, as to the due
execution and the validity and effectiveness of such document, and the truth and
accuracy of any information contained therein, which such Escrow Agent Party in
good faith believes to be genuine, to have been signed or presented by a duly
authorized person or persons and to comply with the terms of the Purchase
Agreement and this Agreement, except to the extent resulting from the gross
negligence, willful default, intentional misconduct or breach of trust by such
Escrow Agent Party. Seller and Purchaser, jointly and severally, shall indemnify
and hold harmless any Escrow Agent Party against any liability, damage, loss,
cost or expense, including, without limitation, reasonable attorneys’ fees and
court costs, incurred by such Escrow Agent Party to the extent resulting from
the performance by any Escrow Agent Party of Escrow Agent's obligations under
this Agreement, except to the extent resulting from the gross negligence,
willful default, intentional misconduct or breach of trust by such Escrow Agent
Party.


6.          Relationship of Parties. Seller and Purchaser acknowledge and agree
that Escrow Agent is acting solely as a stakeholder at their request, and that
Escrow Agent, in its capacity as escrow agent, shall not be deemed to be the
agent of either Seller or Purchaser.


7.          Notices


(a)            Method of Delivery. All notices, requests, demands and other
communications (each, a "Notice") required to be provided by any Party to any
other Party pursuant to this Agreement shall be in writing and shall be
delivered (i) in person, (ii) by certified U.S. mail, with postage prepaid and
return receipt requested, (iii) by overnight courier service, (iv) by facsimile
transmittal, or (v) electronic transmission, including via email, to the other
Party to this Agreement at the following address, email address or facsimile
number (or to such other address, email address or facsimile number as the
Parties may designate from time to time pursuant to Section 7(c)):
 
- 29 -

--------------------------------------------------------------------------------

If to Seller:
 
New England Institute of Technology at Palm Beach, Inc.
C/O Lincoln Educational Services
200 Executive Drive
West Orange, NJ 07052
Attn:  Mr. Tayfun Selen, VP of Procurement and Real Estate
Facsimile No.: (561) 393-1650
Email:  tselen@lincolnedu.com


With a copy to:    Jeffrey R. Rich, Esq.
Genova Burns LLC
141 W. Front Street, Suite 130
Red Bank, NJ 07701


If  to Purchaser:
 
School Property Development Metrocentre, LLC
4500 PGA Blvd., Suite 303A
Palm Beach Gardens, FL 33410
Facsimile No.: 561-686-5442
Email: mark.rodberg@gmail.com


With a copy to:
 
Gary Gerson, Esq.
Nason, Yeager, Gerson, White & Lioce, P.A.
3001 PGA Blvd., Suite 305
Palm Beach Gardens, FL 33410
Fax: 561-622-2131
Email:  ggerson@nasonyeager.com


If to Escrow Agent:
 
Gary Gerson, Esq.
Nason, Yeager, Gerson, White & Lioce, P.A.
3001 PGA Blvd., Suite 305
Palm Beach Gardens, FL 33410
Fax: 561-622-2131
Email:  ggerson@nasonyeager.com
 
- 30 -

--------------------------------------------------------------------------------

(b)           Receipt of Notices. All Notices sent by any Party (or their
respective counsel pursuant to Section 7(d)) under this Agreement shall be
deemed to have been received by the Party to whom such Notice is sent upon (i)
delivery to the address, email address or facsimile number of the recipient
Party, provided that such email or facsimile delivery is made prior to 5:00 p.m.
(local time for the recipient Party) on a Business Day, otherwise it will be
deemed to have been delivered the following Business Day, or (ii) the attempted
delivery of such Notice if (A) such recipient Party refuses delivery of such
Notice, or (B) such recipient Party is no longer at such address, email address
or facsimile number, and such recipient Party failed to provide the sending
Party with its current address, email address or facsimile number pursuant to
Section 7(c).


(c)           Change of Address. The Parties (and the Persons to whom copies of
Notices are to be delivered pursuant to Section 7(a)) shall have the right to
change their respective address, email address and/or facsimile number for the
purposes of this Section 7 by providing a Notice of such change in address,
email address and/or facsimile as required under this Section 7.


(d)           Delivery by Party's Counsel. The Parties agree that the attorney
for such Party shall have the authority to deliver Notices on such Party's
behalf to the other Parties hereto.


8.         Assignment. Neither Seller nor Purchaser shall assign any of its
rights, or delegate any of its obligations, in this Agreement, without the prior
written consent of the other Party.


9.         Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and assigns pursuant to Section 8. This Agreement shall
not confer any rights or remedies upon any person or entity other than the
Parties and their respective successors and assigns pursuant to this Section 8.


10.        Conflict with Purchase Agreement. If any of the terms or provisions
of this Agreement conflict with, or are inconsistent with, any terms or
provisions of the Purchase Agreement, the terms and provisions of this Agreement
shall control.


11.        Governing Law; Severability. This Agreement shall be governed by the
laws of the State of Florida. If any term or provision of this Agreement is held
to be or rendered invalid or unenforceable at any time in any jurisdiction, such
term or provision shall not affect the validity or enforceability of any other
terms or provisions of this Agreement, or the validity or enforceability of such
affected terms or provisions at any other time or in any other jurisdiction.


12.        Jurisdiction; Venue. Any litigation or other court proceeding with
respect to any matter arising from or in connection with this Agreement shall be
conducted in a Court of competent jurisdiction located in Palm Beach County,
Florida, and each Party hereby submits to jurisdiction and consents to venue in
such courts.


13.        Waiver of Trial by Jury.  Each Party hereby waives its right to a
trial by jury in any litigation or other court proceeding by any Party against
any other Party with respect to any matter arising from or in connection with
this Agreement.


14.        Prevailing Party. If any litigation or other court action,
arbitration or similar adjudicatory proceeding is undertaken by any Party to
enforce its rights under this Agreement, all fees, costs and expenses,
including, without limitation, reasonable attorneys’ fees and court costs, of
the prevailing Party in such action, suit or proceeding shall be reimbursed or
paid by the Party against whose interest the judgment or decision is rendered.
This Section 14 shall survive the termination of this Agreement.
 
- 31 -

--------------------------------------------------------------------------------

15.        Recitals. The recitals to this Agreement are incorporated herein by
such reference and made a part of this Agreement.


16.        Entire Agreement; Amendments to Agreement. This Agreement sets forth
the entire understanding and agreement of the Parties hereto, and shall
supersede any other agreements and understandings (written or oral) between or
among the Parties on or prior to the date of this Agreement with respect to the
transaction contemplated in this Agreement. No amendment or modification to any
terms of this Agreement, or cancellation of this Agreement, shall be valid
unless in writing and executed and delivered by all of the Parties.


17.        Electronic Transmission; Counterparts. A Party may deliver executed
signature pages to this Agreement by electronic transmission, including without
limitation, email and facsimile transmission, to any other Parties, which email
or facsimile copy shall be deemed to be an original executed signature page.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which counterparts together shall
constitute one agreement with the same effect as if the Parties had signed the
same signature page.


[Remainder of Page Intentionally Left Blank;
Signature Page Follows]
 
- 32 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have caused this
Agreement to be executed and delivered in their names by their respective duly
authorized officers or representatives as of the Effective Date.


SELLER:


New England Institute of Technology at Palm Beach, Inc.,
a Florida corporation



 
By:
   

 

 
Name:
   

 

 
Title:
   



PURCHASER:


School Property Development Metrocentre, LLC
a Florida limited liability company



 
By:
   

 
Name:
   

 
Title:
   



ESCROW AGENT:


Nason, Yeager, Gerson, White & Lioce, P.A.



 
By:
   

 

 
Name:
   

 

 
Title:
   

 
- 33 -

--------------------------------------------------------------------------------

EXHIBIT C
FORM OF SELLER CLOSING CERTIFICATE


THIS CLOSING CERTIFICATE (this "Certificate") is made by New England Institute
of Technology at Palm Beach, Inc., a Florida corporation ("Seller"), and
delivered to School Property Development Metrocentre, LLC ("Purchaser"),
pursuant to that certain Purchase and Sale Agreement, dated as of June ___, 2016
(the "Agreement"), between Seller and Purchaser. All initial capitalized terms
used, but not defined, in this Certificate shall have the meaning set forth in
the Agreement.


Seller hereby states and certifies the following for the purpose of inducing:
(a) Purchaser to purchase from Seller that certain property located in the State
of Florida, described on Exhibit A attached hereto (the “Property”); and (b)
Title Company to insure title to the Property:


1.         The representations and warranties made by Seller under the Agreement
(as the same may have been updated, amended, supplemented or amended by Seller)
are true and correct in all material respects as of the date of this
Certificate, with the same effect as if made on the date of this Certificate.


2.         Seller has performed its covenants and obligations under the
Agreement in all material respects as of the date of this Certificate.


IN WITNESS WHEREOF, Seller has caused this Certificate to be executed and
delivered in its name by a duly authorized officer or representative as of this
____day of _______, 2016.


SELLER:



 
New England Institute of Technology at Palm Beach, Inc.,
 
a Florida corporation
   
By:
   

 

 
Name:
   

 

 
Title:
   

 
- 1 -

--------------------------------------------------------------------------------

EXHIBIT “A” TO SELLER CLOSING CERTIFICATE
LEGAL DESCRIPTION
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

EXHIBIT D
 
FORM OF DEED
 
THIS INSTRUMENT PREPARED BY,
AND AFTER RECORDING RETURN TO:


SPECIAL WARRANTY DEED


This Special Warranty Deed is made the ____ day of _________________, 2016, by
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC., a Florida corporation,
whose address is ________________________________ ("Grantor"), in favor of
SCHOOL PROPERTY DEVELOPMENT METROCENTRE, LLC, a Florida limited liability
company, whose address is 4500 PGA Blvd., Suite 303A, Palm Beach Gardens, FL
33410 ("Grantee").


GRANTOR, for and in consideration of the sum of Ten Dollars ($10.00) and other
valuable consideration, receipt of which is hereby acknowledged, has granted,
bargained and sold to Grantee, and Grantee's successors and assigns forever, the
land located in Palm Beach County, Florida, as more particularly described in
Exhibit "A" attached hereto and made a part hereof (the "Property").
 
TO HAVE AND TO HOLD, the same together with all and singular tenements,
hereditaments and appurtenances thereto belonging or in anywise appertaining,
and all the estate, right, title, interest, lien, equity, and claim whatsoever
of the Grantor, either in law or in equity, to the use, benefit and behalf of
the Grantee forever.
 
This conveyance is made subject to the following:


1.
Taxes and assessments for the year 2016 and subsequent years.

2.
Zoning and other governmental regulations.

3. All covenants, conditions, restrictions, easements, reservations,
declarations, and limitations of record (none of which are reimposed by this
conveyance).



TO HAVE AND TO HOLD, the same in fee simple forever.


Together with all tenements, hereditaments and appurtenances belonging or in any
way appertaining to the Property.
 
- 1 -

--------------------------------------------------------------------------------

AND Grantor hereby covenants that Grantor has good right and lawful authority to
sell and convey the Property, and hereby specially warrants the title to the
Property and will defend the same against the lawful claims and demands
(excluding those arising out of the encumbrances described above) of all persons
claiming by, through and under Grantor, but none others.


IN WITNESS WHEREOF, the Grantor has caused this Special Warranty Deed to be
executed the day and year first above written.


WITNESSES:
       
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.
Print Name:
   
a Florida corporation
         
By:
 
Print Name:
   
Name:
     
Title:
 



STATE OF FLORIDA
)
 
)  SS
COUNTY OF MIAMI-DADE
)



The foregoing instrument was acknowledged before me this ____day of
_______________, 2016, by ____________________, the ___________________ of NEW
ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC., a Florida corporation on
behalf of the company; who is personally known to me or who has produced
_______________________ as identification.



      
Printed Name:
   
Notary Public
 
My Commission Expires:

 
- 2 -

--------------------------------------------------------------------------------

Exhibit “A” to Special Warranty Deed


DESCRIPTION OF PROPERTY
 
 
 
- 3 -

--------------------------------------------------------------------------------

Exhibit “B” to Special Warranty Deed


PERMITTED EXCEPTIONS
 
 
 
- 4 -

--------------------------------------------------------------------------------

EXHIBIT E


FORM OF PURCHASER CLOSING CERTIFICATE


THIS CLOSING CERTIFICATE (this "Certificate") is made by School Property
Development Metrocentre, LLC, a Florida limited liability company ("Purchaser")
and delivered to New England Institute of Technology at Palm Beach, Inc., a
Florida corporation ("Seller"), pursuant to that certain Purchase and Sale
Agreement, dated as of June ____, 2016 (the "Agreement"), between Seller and
Purchaser. All initial capitalized terms used, but not defined in this
Certificate shall have the meaning set forth in the Agreement.


Purchaser hereby states and certifies the following for the purpose of inducing:
(a) Seller  to sell to Purchaser that certain property located in the State of
Florida, described on Exhibit A attached hereto (the “Property”); and (b) Title
Company to insure title to the Property:


1.         The representations and warranties made by Purchaser under the
Agreement (as the same may have been updated, amended, supplemented or amended
by Purchaser) are true and correct in all material respects as of the date of
this Certificate, with the same effect as if made on the date of this
Certificate..


2.         Purchaser has performed its covenants and obligations under the
Agreement in all material respects as of the date of this Certificate.


3.         IN WITNESS WHEREOF, Purchaser has caused this Certificate to be
executed and delivered in its name by a duly authorized officer or
representative as of this ____day of _______________, 2016.



 
PURCHASER:
         
School Property Development Metrocentre, LLC,
   
a Florida limited liability company
             
By:
   

 

   
Name:
   

 

   
Title:
   

 
5

--------------------------------------------------------------------------------

EXHIBIT “F”


LEASE AGREEMENT


This LEASE AGREEMENT ("Lease"), dated as of the Effective Date, is by and
between SCHOOL PROPERTY DEVELOPMENT METROCENTRE LLC, a Florida limited liability
company AND/OR ASSIGNS, having his principal office at 4500 PGA Blvd., Suite
303A, Palm Beach Gardens, FL 33410 ("Landlord"), NEW ENGLAND INSTITUTE OF
TECHNOLOGY AT PALM BEACH, INC., a Florida Corporation, having an address at  c/o
LINCOLN EDUCATIONAL SERVICES, 200 Executive Drive, West Orange, NJ, 07052
(“Tenant”).


WITNESSETH THAT, in consideration of the rents, covenants and agreements
hereinafter set forth, Landlord and Tenant covenant, warrant and agree as
follows:


R E C I T A L S
 
Concurrently with the execution of this Lease, Landlord is purchasing the
Property from Tenant pursuant to that certain Purchase and Sale Agreement dated
as of June 30, 2016 (“Purchase Agreement”).  It is a condition precedent to the
closing of the Purchase Agreement that Landlord and Tenant enter into this
Lease.
 
1.             Definitions. In addition to the terms otherwise defined in this
Lease, for purposes of this Lease, the following terms shall have the following
meanings:


"Building" shall mean the two buildings having the street addresses of 2400
Metrocentre Boulevard East and 2410 Metrocentre Boulevard East, West Palm Beach,
Florida
 
"Building Systems" shall mean the HVAC Systems, mechanical, electrical, plumbing
and life safety systems of the Building.


“Effective Date” means the date of the closing of the Purchase Agreement.
 
“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any person or
entity exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the person, entity or property in question.


"Hazardous Materials" shall mean any chemical, compound, material, substance or
other matter that: (a) is defined as a hazardous substance, hazardous material
or waste, or toxic substance under any Hazardous Materials Law; (b) is
regulated, controlled or governed by any Hazardous Materials Law or other laws,
and any waste, substance or material which, even if not regulated, controlled or
governed by any Hazardous Materials Law, is known to pose a hazard to the health
and safety of the occupants of the Property or of the property adjacent to the
Property; (c) is petroleum or a petroleum product; or (d) is asbestos,
formaldehyde, radioactive material, drug, bacteria, virus, or other injurious or
potentially injurious material (by itself or in combination with other
materials).
 
6

--------------------------------------------------------------------------------

"Hazardous Materials Laws" shall mean any and all federal, state or local laws,
ordinances, rules, decrees, orders, regulations or court decisions relating to
hazardous substances, hazardous materials, hazardous waste, toxic substances,
environmental conditions on, under or about the Premises, the Building or the
Property, or soil and ground water conditions, including, but not limited to,
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(CERCLA), the Resource Conservation and Recovery Act (RCRA), the Hazardous
Materials Transportation Act, any other law or legal requirement concerning
hazardous or toxic substances, and any amendments to the foregoing.
 
"HVAC Systems" shall mean the plumbing, heating, air conditioning, and
ventilating systems of the Building.


“Impositions” shall mean all taxes of every kind and nature (including, but not
limited to real, ad valorem, single business, and personal property taxes) on or
with respect to the Demised Premises, or the use, lease, ownership or operation
thereof; all general and special assessments, levies, permits, inspection and
license fees on or with respect to the Demised Premises; all water and sewer
rents and other utility charges on or with respect to the Demised Premises; and
all other public charges and/or taxes whether of a like or different nature,
even if unforeseen or extraordinary, imposed or assessed upon or with respect to
the Demised Premises, during the Term, against Landlord, Tenant or any of the
Demised Premises as a result of or arising in respect of the occupancy, leasing,
use, maintenance, operation, management, repair or possession thereof, or any
activity conducted on the Demised Premises, or the Rent, including without
limitation, any rent tax, sales tax, occupancy tax or excise tax levied by any
governmental body on or with respect to such Rent, including pursuant to Fla.
Stat. ch 212.031 (2012); all payments required to be made to a Governmental
Authority (or private entity in lieu thereof) that are in lieu of any of the
foregoing, whether or not expressly so designated; and any penalties, fines,
additions or interest thereon or additions thereto, but expressly excluding
federal, state and local (A) transfer taxes as the result of a conveyance by
Landlord of its interest in the Demised Premises, (B) franchise, capital stock
or similar taxes, if any, of Landlord, and (C) income, excess profits or other
taxes, if any, of Landlord, determined on the basis of or measured by its net or
gross income; to the extent not covered above, any and all other fees, costs and
expenses incurred by Landlord and Tenant for the use, lease, ownership,
operation, repair and maintenance of the Property.


"Landlord's Address for Notices" shall mean 4500 PGA Blvd., Suite 303A, Palm
Beach Gardens, FL 33410, mark.rodberg@gmail.com, with a copy to Gary N. Gerson,
Esq., Nason, Yeager, Gerson, White & Lioce, P.A., 3001 PGA Blvd., Suite 305,
Palm Beach Gardens, FL 33410, ggerson@nasonyeager.com.
 
7

--------------------------------------------------------------------------------

"Lease Commencement Date" shall mean the date of this Lease, being the date of
the closing of the Purchase Agreement.
 
"Lease Expiration Date" shall mean March 31, 2017, unless extended or shortened
in accordance with the terms and provisions of the Lease.
 
"Permitted Use" shall mean for the operation and maintenance of a school.
 
"Premises" or “Demised Premises” shall mean the Building, the parking lot and
the other property located at 2400 Metrocentre Boulevard East and 2410
Metrocentre Boulevard East, West Palm Beach, Florida as more particularly shown
on Exhibit A attached hereto.
 
"Property" shall mean the real property upon which the Premises are located, and
all appurtenances thereto as legally described in Exhibit A.
 
“Tenant Parties” shall mean Tenant and all of Tenant’s employees, agents,
representatives, contractors, subcontractors, students, invitees, assignees and
sublessees (subject to Section 14 hereof)


"Tenant's Address for Notices" shall mean Lincoln Educational Services, 200
executive Drive, West Orange, NJ 07052, Attn: Tayfun Selen,
tselen@lincolnedu.com.


"Term" or “Lease Term” shall mean a term commencing on the Lease Commencement
Date and ending on the Lease Expiration Date, unless extended or shortened in
accordance with the terms and provisions of the Lease.


2.             Premises.


Landlord hereby leases to Tenant, and Tenant hereby rents from Landlord, the
Premises for the Term.  The Building located within the Premises shall be used
exclusively (a) by Tenant; and (b) for the Permitted Use.


3.             Term.


The Term shall commence on the Lease Commencement Date and shall expire on the
Lease Expiration Date; provided, however, that Tenant, at its option, shall be
entitled to terminate this Lease upon thirty (30) days written notice to
Landlord and, provided further, that no such termination shall become effective
prior to January 1, 2017 regardless of when the termination notice is given. 
Tenant shall have the option (“Renewal Option”) to extend the duration of the
Lease Term for three (3) additional months commencing on April 1, 2017 and
terminating on June 30, 2017 (“Renewal Term”) by delivering to Landlord, on or
before December 31, 2016, written notice of Tenant’s election to exercise such
Renewal Option.  All other conditions of this Lease shall apply during the
Renewal Term and the duration of the Renewal Term shall be deemed part of the
Lease Term for purposes of this Lease.
 
8

--------------------------------------------------------------------------------

4.             Rent.


(a)          Tenant covenants and agrees to pay Rent in advance on the first
(1st) day of each calendar month during the Term and without notice, demand,
abatement, deduction, counterclaim, setoff, defense or otherwise, in lawful
money of the United States, to Landlord at 4500 PGA Blvd., Suite 303A, Palm
Beach Gardens, FL 33410 throughout the Term of this Lease as follows:


(i)          During the Lease Term, Tenant shall pay rent in advance in the
amount of  ONE HUNDRED THOUSAND and 00/100 Dollars ($100,000) per month
(“Rent”).  For the avoidance of all doubt, Tenant is also responsible for the
direct payment of (or reimbursement of, if paid by Landlord) all Impositions and
all other taxes, including, but not limited to, assessments on the Property,
sales taxes and utility payments assessed or incurred pursuant to this Lease
Agreement before they become delinquent (and if any such Imposition does become
delinquent, Tenant shall be responsible for all applicable late fees, fine and
penalties attributable to such delinquency);


(b)          Concurrently with Tenant's execution of this Lease, Tenant shall
pay to Landlord an amount equal to one (1) monthly installment of Rent payable
under this Lease for the first full calendar month of the Lease Term.


(c)           If the Lease Commencement Date is a day other than the first day
of a month, then the Rent from the Lease Commencement Date until the first day
of the following month shall be prorated on a per diem basis at the rate of
one-thirtieth (1/30th) of the monthly installment of Rent payable.


(d)           Any Rent payable by Tenant to Landlord under this Lease which is
not paid within ten (10) days after the same is due will be automatically
subject to a late payment charge of two percent (2%) of the delinquent amount,
in each instance, to cover Landlord's additional administrative costs.


This Section 4 shall survive the expiration or other termination of the Lease.
 
5.             Condition of Demised Premises.  Tenant has examined and is aware
of the condition of the Premises and Tenant accepts same in its present "AS-IS,
WHERE IS" and “WITH ALL FAULTS” condition.  Neither Landlord nor any agents or
employees of Landlord have made any representations or warranties, direct or
indirect, oral or written, express or implied, to Tenant or any agents or
employees of Tenant with respect to the condition of the Premises or its fitness
for any particular purpose, except as specifically set forth in this Lease. 
Tenant, its successors and assigns, and anyone claiming by, through or under
Tenant, assumes all risks associated with the Premises, except as otherwise
specifically set forth in this Lease.
 
9

--------------------------------------------------------------------------------

6.             Triple Net Lease.  This is net lease to Landlord.  It is the
intent of the Parties hereto that the Rent payable under this Lease shall be a
net return to Landlord and that Tenant shall pay all costs and expenses relating
to the Premises and the business carried on therein during the Term of this
Lease, excluding (i) any estate tax, franchise tax, inheritance tax or income
tax payable by Landlord, (ii) any principal, interest and other payments on any
loans encumbering Landlord’s fee interest in the Premises and (iii) any
provisions of this Lease specifically to the contrary.  The Impositions (and any
other amount or obligation relating to the Premises which is not expressly
declared to be that of Landlord) shall be deemed to be an obligation of Tenant
to be performed by Tenant at Tenant’s expense.  Rent shall be paid by Tenant
without notice or demand, setoff, counterclaim, abatement, suspension, deduction
or defense.  Without limiting the generality of the foregoing, the Parties agree
that Landlord has no obligation whatsoever to provide any services of any kind
to the Premises, to maintain or repair the Improvements or any other portion of
the Premises, to carry any insurance with respect to the Premises, to pay any
taxes or Impositions levied or assessed against the Premises, or to perform any
other obligation whatsoever relating to the Premises, all of which shall be the
responsibility of Tenant hereunder, except as may be otherwise expressly
provided herein.


7.             Use of Premises; Compliance with Laws; Hazardous Materials.


(a)           The Premises shall be used by Tenant only for the Permitted Use
and for no other purpose.


(b)          Tenant, at Tenant's sole cost and expense, shall comply with and
shall cause all of Tenant Parties to comply with all applicable laws,
ordinances, rules and regulations of governmental and quasi-governmental
authorities, including, without limitation, the Americans with Disabilities Act
of 1990, as amended by the Americans with Disabilities Act Amendments Act of
2008 (and the regulations promulgated thereunder) applicable to the use or
occupancy of the Premises. The foregoing obligation of Tenant shall not however
permit Tenant to make, without Landlord's prior written approval, any
Alterations to the Premises which otherwise would require Landlord's approval
under this Lease, and Tenant shall comply with all of the requirements of this
Lease in making any such Alterations.


(c)           Tenant shall not cause or permit any Hazardous Materials to be
generated, used, released, stored or disposed of in or about the Premises, the
Building or the Property; provided, however, Tenant may use and store reasonable
quantities of cleaning and office supplies and other similar materials as may be
reasonably necessary for Tenant to conduct normal business operations in the
Premises. Tenant shall indemnify, defend and hold Landlord, its employees and
agents, harmless from and against any damage, injury, loss, liability, charge,
demand or claim based on or arising out of the presence or removal of, of
failure to remove, Hazardous Materials generated, used, released, stored or
disposed of by Tenant or any Tenant Party in or about the Premises, the Building
or the Property, whether before or after the Lease Commencement Date.
 
10

--------------------------------------------------------------------------------

8.             Building and Equipment; Maintenance and Repairs. At its expense,
Tenant shall keep the Premises, Building, Building Systems and the Property in
good repair and condition and shall perform all routine and non-routine
maintenance and repairs with respect thereto. Notwithstanding the foregoing,
Landlord shall be responsible for all repairs required to be made with respect
to the roof, all structural elements of the Building and for all capital
improvements which the Building requires during the Term, including, without
limitation, major repairs to or replacements of the Building Systems.  Any and
all such repairs and replacements shall be performed at the sole cost and
expense of Landlord within a reasonable time after Landlord’s receipt of written
notice from Tenant of the need for the same.


9.             Alterations.
 
(a)           Tenant shall not make or allow to be made: (i) any exterior,
mechanical or structural alteration to the Building and/or parking lots,
regardless of the cost of such alteration; and (ii) any other material
alterations, additions or improvements in or to the Premises, the cost of which
is greater than or equal to $15,000.00 (collectively, "Alterations") without
first obtaining Landlord's written consent, which consent shall not be
unreasonably withheld, conditioned or delayed so long as such actions would not
potentially reduce the fair market value of the Premises.


(b)          Tenant agrees that all Alterations and other minor improvements and
alterations (regardless of whether Landlord's consent is required) shall be done
at Tenant's sole cost and expense and in a good and workmanlike manner by
licensed and insured contractors and subcontractors, that the structural
integrity of the Building shall not be impaired, and that no liens shall attach
to all or any part of the Premises, the Building, or the Property by reason
thereof. Tenant shall obtain, at its sole expense, all permits and other
governmental approvals required for such work.


(c)           Unless otherwise elected by Landlord as hereinafter provided, all
Alterations and other minor improvements and alterations made by Tenant shall
become the property of Landlord and shall be surrendered to Landlord on or
before the Lease Expiration Date, except as otherwise set forth in this Lease.
Notwithstanding the foregoing, movable equipment, trade fixtures, personal
property, furniture, and any other items that can be removed without material
harm to the Premises will remain Tenant's property (collectively, "Tenant Owned
Property") and shall not become the property of Landlord but shall be removed by
Tenant, at its sole cost and expense, not later than the Lease Expiration Date. 
Tenant shall repair at its sole cost and expense all damage caused to the
Premises and the Building by the removal of any Alterations that Tenant is
required to remove and Tenant Owned Property. Landlord may remove any Tenant
Owned Property or Alterations that Tenant is required but fails to remove at the
Lease Expiration Date and Tenant shall pay to Landlord the reasonable cost of
removal. Tenant's obligations under this Section shall survive the expiration or
earlier termination of this Lease.
 
11

--------------------------------------------------------------------------------

10.           Insurance.


(a)           Tenant shall procure at its cost and expense, and keep in effect
during the Term, insurance coverage for all risks of physical loss or damage
insuring the full replacement value of Alterations, other minor improvements and
alterations made by Tenant and all items of Tenant Owned Property. Landlord
shall not be liable for any damage or damages of any nature whatsoever to
persons or property caused by explosion, fire, theft or breakage, vandalism,
falling plaster, by sprinkler, drainage or plumbing systems, HVAC or air
conditioning equipment, by the interruption of any public utility or service, by
steam, gas, electricity, water, rain or other substances leaking, issuing or
flowing into any part of the Premises, by natural occurrence, acts of the public
enemy, riot, strike, insurrection, war, court order, requisition or order of
governmental body or authority, or by anything done or omitted to be done by any
tenant and any of the Tenant Parties, occupant or person in the Building, it
being agreed that Tenant shall be responsible for obtaining appropriate
insurance to protect its interests.


(b)           Tenant shall procure at its cost and expense, and maintain
throughout the Term: (i) special form perils coverage (including hurricane or
other wind damage); (ii) flood insurance (which shall be required only if the
Premises are located in either Zone “A” or Zone “V”); (iii) comprehensive
commercial general liability insurance applicable to the Premises with minimum
inclusive limits of not less than $2,000,000 per occurrence, and not less than
$5,000,000.00 general aggregate; (iv) statutory worker's compensation insurance;
(v) employer's liability insurance with minimum inclusive limits of $100,000.00
per accident covering all of Tenant's employees; and (vi) comprehensive
automobile liability insurance including contractual liability with inclusive
limits of not less than $1,000,000.00 per occurrence  (“Tenant’s Insurance”).
Such liability insurance shall include, without limitation, products and
completed operations liability insurance, fire and legal liability insurance,
and such other coverage as Landlord may reasonably require from time to time.
During the Term at Landlord's request, Tenant shall increase such insurance
coverage to a level that is commercially reasonably as required by Landlord.


(c)           Tenant shall procure for Landlord and maintain throughout the
Term, at Tenant’s cost and expense: (i) a standard policy of "all risk"
insurance with customary exclusions covering the Building in the full
replacement cost of the Building, together with rent loss insurance and
windstorm coverage (on a full replacement cost basis); and (ii) broad form
commercial general liability insurance with a minimum combined single limit of
liability of at least $2,000,000, written by companies authorized to do business
in the State of Florida (“Landlord’s Insurance”).
 
12

--------------------------------------------------------------------------------

(d)           Both Landlord’s Insurance and Tenant's Insurance shall be issued
by companies authorized to do business in the State of Florida and with a Best’s
Rating of A-VI or higher.  Tenant shall have the right to provide insurance
coverage pursuant to blanket policies obtained by Tenant if the blanket policies
expressly afford the coverage required by this Section. All insurance policies
required to be carried by Tenant under this Lease (except for worker's
compensation insurance) shall name Landlord, and any other reasonable number of
parties designated by Landlord as additional insureds.  All insurance policies
required to be carried by Landlord (as procured and maintained by Tenant) and
Tenant under this Lease shall (i) as to liability coverages, be written on an
"occurrence" basis; (ii) provide that Landlord shall receive thirty (30) days'
notice from the insurer before any cancellation or change in coverage; (iii)
contain a provision that no act or omission of Landlord or Tenant shall affect
or limit the obligation of the insurer to pay the amount of any loss sustained;
and (iv) in the event such policy contains a general aggregate, be endorsed to
provide that the general aggregate applies separately per location. Each such
policy shall contain a provision that such policy and the coverage evidenced
thereby shall be primary and non−contributing with respect to any policies
carried by Landlord. Tenant shall deliver reasonably satisfactory evidence of
such insurance to Landlord on or before the date Tenant first enters or occupies
the Premises, and thereafter at least thirty (30) days before the expiration
dates of expiring policies. Notwithstanding the foregoing, if any such insurance
expires without having been renewed by Tenant, Landlord shall have the option,
in addition to Landlord's other remedies to procure such insurance for the
account of Tenant, immediately and without notice to Tenant, and the cost
thereof shall be paid by Tenant to Landlord. The limits of the insurance
required under this Lease shall not limit Tenant's liability.


11.           Indemnification.


(a)           Except when caused by any negligent or willful act of Landlord,
Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all claims, losses, costs, liabilities, damages and expenses including,
without limitation, penalties, fines and reasonable attorneys' fees, to the
extent incurred in connection with or arising from: (i) the use or occupancy or
manner of use or occupancy of the Premises or any injury or damage caused by
Tenant, Tenant Parties or any person occupying the Premises through Tenant;
and/or (ii) a default by Tenant under this Lease.


(b)           Except when caused by any negligent or willful act of Tenant,
Tenant Parties or any person occupying the Premises through Tenant, Landlord
shall indemnify, defend and hold Tenant harmless from and against any and all
claims, losses, costs, liabilities, damages and expenses including, without
limitation, penalties, fines and reasonable attorneys' fees, to the extent
incurred in connection with or arising from: (i) any injury or damage caused by
any negligent or willful acts of Landlord; and/or (ii) a default by Landlord
under this Lease.


(c)           The terms of this Section shall survive the expiration or sooner
termination of this Lease.
 
13

--------------------------------------------------------------------------------

12.           Damage and Destruction.


(a)           If the Premises are destroyed or damaged by fire or other casualty
so that Tenant is unable to occupy the Premises for its Permitted Use and, in
Landlord's judgment reasonably exercised within ten (10)  days after the
destruction or damage, repairs cannot be made within one hundred twenty (120)
days after the date of the damage or destruction such that Tenant is able to
occupy the Premises (or a commercially reasonable portion thereof) for its
Permitted Use, Landlord may terminate this Lease effective as of the date of the
damage or destruction by giving Tenant written notice by the expiration of such
ten (10) day period.


(b)           If Landlord does not terminate this Lease as provided in Section
12(a) above, Landlord shall promptly rebuild, repair and restore the Premises
and the Building to their former condition, provided, however, that: (i) if
Landlord has not completed such restoration within ninety (90) days after the
date of the damage or destruction; and (ii) if Tenant is unable to occupy the
Premises (or a commercially reasonable portion thereof) for its Permitted Use;
and (iii) if  the cause of such destruction or damage to the Premises was not
caused by any negligent or willful act of Tenant, Tenant Parties or any person
occupying the Premises through Tenant, then Tenant may, at its option, terminate
this Lease upon written notice to Landlord.


(c)           If the damage or destruction renders all or part of the Premises
untenantable, Rent shall proportionately abate commencing on the date of the
damage or destruction and ending on the date the Premises are delivered to
Tenant with Landlord's restoration obligation substantially complete. The extent
of the abatement shall be based upon the portion of the Premises rendered
untenantable, inaccessible or unfit for the Permitted Use.


(d)           Notwithstanding anything to the contrary in this Lease, Landlord
and Tenant mutually waive their respective rights of recovery against each other
and each other's officers, directors, constituent partners, members, agents and
employees, and Tenant waives such rights against each lessor under any ground or
underlying lease and each lender under any mortgage or deed of trust or other
lien encumbering the Property or any portion thereof or interest therein, to the
extent any loss is or would be covered by fire, extended coverage, or other
property insurance policies required to be carried under this Lease or otherwise
carried by the waiving party, and the rights of the insurance carriers of such
policy or policies are to be subrogated to the rights of the insured under the
applicable policy. Each party shall cause its insurance policy to be endorsed to
evidence compliance with such waiver.
 
14

--------------------------------------------------------------------------------

13.           Condemnation.


(a)           If all of the Premises is condemned or taken in any permanent
manner before or during the Term for any public or quasi−public use, or any
permanent transfer of the Premises is made in avoidance of an exercise of the
power of eminent domain (each of which events shall be referred to as a
"taking"), this Lease shall automatically terminate as of the date of the
vesting of title due to such taking. If a part of the Premises is so taken, this
Lease shall automatically terminate as to the portion of the Premises so taken
as of the date of the vesting of title as a result of such taking. If such
portion of the Property is taken as to render the balance of the Premises
unusable by Tenant for the Permitted Use, as reasonably determined by either
Landlord or Tenant, this Lease may be terminated by Landlord or Tenant, as of
the date of the vesting of title as a result of such taking, by written notice
to the other party given within thirty (30) days following notice to Landlord of
the date on which said vesting will occur. If this Lease is not terminated as a
result of any taking, Landlord shall restore the Building to an architecturally
whole unit; provided, however, that Landlord shall not be obligated to expend on
such restoration more than the amount of condemnation proceeds actually received
by Landlord.


(b)           Landlord shall be entitled to the entire award for any taking,
including, without limitation, any award made for the value of the leasehold
estate created by this Lease. No award for any partial or entire taking shall be
apportioned, and Tenant hereby assigns to Landlord any award that may be made in
any taking, together with any and all rights of Tenant now or hereafter arising
in or to such award or any part thereof; provided, however, that nothing
contained herein shall be deemed to give Landlord any interest in or to require
Tenant to assign to Landlord any separate award made to Tenant for its
relocation expenses, the taking of personal property and fixtures belonging to
Tenant, the unamortized value of improvements made or paid for by Tenant, or the
interruption of or damage to Tenant's business.


(c)           In the event of a partial taking that does not result in a
termination of this Lease as to the entire Premises, Rent shall be equitably
adjusted in relation to the portions of the Premises and Building taken or
rendered unusable by such taking.


(d)           If all or any portion of the Premises is taken for a limited
period of time before or during the Term, this Lease shall remain in full force
and effect; provided, however, that Rent shall abate during such limited period
in proportion to the portion of the Premises taken by such taking. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking; provided, however, that nothing contained herein shall be
deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any separate award made to Tenant for its relocation expenses, the
taking of personal property and fixtures belonging to Tenant, the unamortized
value of improvements made or paid for by Tenant, or the interruption of or
damage to Tenant's business. Any temporary taking of all or a portion of the
Premises which continues for two (2) months shall be deemed a permanent taking
of the Premises or such portion thereof.


14.           Assignment and Subletting.


(a)           Neither Tenant nor any approved assignee of Tenant, directly or
indirectly, voluntarily or by operation of law, shall sell, assign, encumber,
mortgage, pledge or otherwise transfer or hypothecate all or any part of the
Premises or Tenant's leasehold estate hereunder (each such act is referred to as
an "Assignment") without Landlord's prior written consent, which consent may be
withheld by Landlord in Landlord’s sole discretion.  Any Assignment that is not
in compliance with this Section shall be void.
 
15

--------------------------------------------------------------------------------

(b)           Tenant shall not, directly or indirectly, voluntarily or by
operation of law, sublet the Premises or any portion thereof or permit the
Premises to be occupied by anyone other than Tenant.


(c)           Any request by Tenant for Landlord's consent to a specific
Assignment shall include: (i) the name of the proposed assignee or transferee;
(ii) the nature of the proposed assignee's or transferee’s, business to be
carried on in the Premises; (iii) a copy of the proposed Assignment; and (iv)
such financial information (in the event of an Assignment) and such other
information as Landlord may reasonably request concerning the proposed assignee
or transferee or its business. Landlord shall respond in writing, stating the
reasons for any disapproval, within twenty (20) days after receipt of all
information reasonably necessary to evaluate the proposed Assignment.


(d)           The consent by Landlord to any Assignment shall not relieve Tenant
or any successor of Tenant from the obligation to obtain Landlord's express
written consent to any other Assignment. No Assignment shall be valid or
effective unless the assignee or Tenant shall deliver to Landlord a fully
executed counterpart of the Assignment and an instrument that contains a
covenant of assumption by the assignee, reasonably satisfactory in substance and
form to Landlord.


(e)           Tenant shall pay to Landlord the reasonable amount of Landlord's
cost of processing every proposed Assignment, including without limitation
reasonable legal review fees and expenses, together with the reasonable amount
of all direct and indirect expenses incurred by Landlord arising from any
assignee, occupant or transferee taking occupancy (including, without
limitation, security service, janitorial and cleaning service, and rubbish
removal service) up to an amount not to exceed $1,000 in any one instance.


(f)           Notwithstanding the foregoing, provided that: (i) Tenant is not in
default under this Lease; and (ii) no such transaction is undertaken with the
intent of circumventing Tenant's liability under this Lease, Tenant may assign
this Lease to any affiliate or subsidiary of Tenant or in connection with a
merger or other consolidation of Tenant, provided that: (A) Tenant shall remain
liable hereunder; (B) Tenant provides reasonable prior written notice to
Landlord of such Assignment; (C) after such transaction is effected, the
tangible net worth (excluding goodwill) of the assignee under this Lease is
equal to or greater than the tangible net worth of Tenant as of the date of this
Lease; and (D) Landlord shall have received an executed copy of all
documentation effecting such transfer before its effective date.


15.           Tenant's Default. Each of the following events shall be an "Event
of Default" hereunder


(a)           Tenant's failure to pay when due any installment of Rent and such
failure continues for a period of fifteen (15) days after the due date without
any notice or demand being required.
 
16

--------------------------------------------------------------------------------

(b)           Tenant's failure to perform or observe any other covenant,
condition or other obligation of Tenant and such failure continues for a period
of fifteen (15) days after Landlord gives Tenant written notice thereof.
Notwithstanding the foregoing, if a cure cannot be effected within the fifteen
(15) day period and Tenant begins the cure and is pursuing such cure in good
faith and with diligence and continuity during the fifteen (15)  day period,
then Tenant shall have such additional time as is reasonably necessary to effect
such cure, provided that such cure period shall not extend beyond a total of
ninety (90) days.


(c)           The Premises become vacant and abandoned for greater than two (2)
months.


(d)          At Landlord's option, the occurrence of any of the following:


(i)          the appointment of a receiver to take possession of all or
substantially all of the assets of Tenant at the Premises;


(ii)         an assignment by Tenant for the benefit of creditors;


(iii)        the filing of any voluntary petition in bankruptcy by Tenant, or
the filing of any involuntary petition by Tenant's creditors, which involuntary
petition remains undischarged for a period of  sixty (60) days;


(iv)        the attachment, execution or other judicial seizure of all or
substantially all of Tenant's assets at the Premises, if such attachment or
other seizure remains undismissed or undischarged for a period of sixty (60)
days after the levy thereof;


(v)         the admission of Tenant in writing of its inability to pay its debts
as they become due;


(vi)        the filing by Tenant of any answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any
proceeding seeking reorganization, arrangement, composition, readjustment,
liquidation or dissolution of Tenant or similar relief;


(vii)       if within  sixty (60) days after the commencement of any proceeding
against Tenant seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed; or


(viii)      the occurrence of any of the foregoing with respect to Lincoln
Educational Services Corporation, a New Jersey corporation, the guarantor of
Tenant’s obligations under this Lease pursuant to the Lease Guaranty attached
hereto as Exhibit B.
 
17

--------------------------------------------------------------------------------

16.           Landlord's Remedies. Upon the occurrence of an Event of Default by
Tenant that is not cured by Tenant within the applicable grace periods specified
in Section 15 above, Landlord shall have all of the following rights and
remedies in addition to all other rights and remedies available to Landlord at
law or in equity:


(a)           The right to terminate Tenant's right to possession of the
Premises and to recover: (i) all Rent which shall have accrued and remains
unpaid through the date of termination; plus (ii) the amount by which the unpaid
Rent for the balance of the Term, discounted to present value at the Prime Rate
then in effect, exceeds the then fair rental value of the Premises for the
balance of the Term (assuming reasonable allowance for downtime and free rent
prior to the commencement of such fair market rent), similarly discounted; plus
(iii) any other amount necessary to compensate Landlord for all the damages
caused by Tenant's failure to perform its obligations under this Lease
(including, without limitation, reasonable attorneys' and accountants' fees,
costs of alterations of the Premises, interest costs and brokers' fees incurred
upon any reletting of the Premises).


(b)           The right to continue the Lease in effect after Tenant's breach
and recover Rent as it becomes due. Acts of maintenance or preservation, efforts
to relet the Premises or the appointment of a receiver upon Landlord's
initiative to protect its interest under this Lease shall not of themselves
constitute a termination of Tenant's right to possession.


(c)           The right and power to enter the Premises and remove therefrom all
persons and property, to store such property in a public warehouse or elsewhere
at the cost of and for the account of Tenant, and to sell such property and
apply the proceeds therefrom pursuant to applicable law.


(d)          The right to have a receiver appointed for Tenant, upon application
by Landlord, to take possession of the Premises, to apply any rental collected
from the Premises and to exercise all other rights and remedies granted to
Landlord pursuant to this Section.
The terms and provisions of this Section 16 shall survive the expiration or
other termination of this Lease.


17.           Subordination; Estoppel Certificates.


(a)           This Lease shall be subject and subordinate at all times to: (i)
all ground leases or underlying leases that may now exist or hereafter be
executed affecting the Property or any portion thereof; (ii) the lien of any
mortgage, deed of trust or other security instrument that may now exist or
hereafter be executed in any amount for which the Property or any portion
thereof, any ground leases or underlying leases, or Landlord's interest or
estate therein is specified as security; and (iii) all modifications, renewals,
supplements, consolidations and replacements thereof. The provisions of this
Section shall be self-operative and no further instrument shall be required to
effect the provisions of this Section. Notwithstanding anything to the contrary
contained herein, Landlord will, as a condition to the subordination of this
Lease, take commercially reasonable steps to obtain for Tenant an executed
subordination, non−disturbance and attornment agreement with Landlord's lender,
on customary terms.
 
18

--------------------------------------------------------------------------------

(b)           If any ground lease or underlying lease terminates for any reason
or any mortgage, deed of trust or other security instrument is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant,
notwithstanding any subordination, shall attorn to and become the tenant of the
successor in interest to Landlord at the option of such successor in interest.
If any mortgage, deed of trust or other security agreement is foreclosed, or
Landlord's interest under this Lease is conveyed or transferred in lieu of
foreclosure, neither the mortgagee, beneficiary nor any person or entity
acquiring title to the Property as a result of foreclosure or trustee's sale,
nor any successor or assign of either of the foregoing, shall be: (i) liable for
any default by Landlord; (ii) bound by or liable for any payment of Rent which
may have been made more than ten (10) days before the due date of such
installment; (iii) subject to any defense or offset which Tenant may have to the
payment of Rent or other performance under this Lease arising from any default
by Landlord; or (iv) bound by any amendment or modification to this Lease made
without the consent of such mortgagee if the consent of such mortgagee or
beneficiary thereto is required.


(c)           Within ten (10) days following a request by Landlord, Tenant
agrees to execute any documents reasonably required to effectuate the foregoing
subordination or such other reasonable and customary subordination,
non−disturbance and attornment agreement submitted by Landlord to Tenant, which
documents may contain such other terms as any mortgagee or prospective mortgagee
may reasonably require, or to make this Lease prior to the lien of any mortgage,
deed of trust or underlying lease, as the case may be.


(d)          Tenant agrees to simultaneously give to any party holding a
mortgage, deed of trust or other security agreement encumbering the Property, by
registered or certified mail, a copy of any notice of default served upon
Landlord, provided Tenant has been notified in writing of the names and
addresses of such mortgagee(s) and such parties shall have the same cure rights
as Landlord has under this Lease.


18.           End of Term; Holding Over.


No later than the Lease Expiration Date, Tenant shall remove its Tenant Owned
Property (except as otherwise provided herein) and will peaceably yield up the
Premises in broom clean condition. Notwithstanding the foregoing, Tenant shall
not be responsible: (i) to repair the effects of normal wear and tear; (ii) for
damage which is Landlord's responsibility to repair pursuant to this Lease;
(iii) for damage by fire, the elements or casualty; and (iv) for damage which is
the result of the misconduct or negligence of Landlord, its contractors, agents,
employees or invitees.


19.           Signs. Tenant may maintain its existing signage on the Property
and Building, which signage, as hereafter altered or replaced, shall be removed
no later than the Lease Expiration Date.  Tenant will not place or suffer to be
placed or maintained on the exterior of the Premises any new or altered sign
without first obtaining Landlord's prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed.  Tenant shall maintain all
such signs, as may be approved, in good condition and repair at all times Tenant
warrants and represents that, at all times during the Lease Term, such signage
shall comply with all applicable laws, ordinances, permits and regulations
affecting the Property.
 
19

--------------------------------------------------------------------------------

20.           Notices. All notices or other communications required hereunder
shall be in writing and shall be deemed duly given: (a) when delivered in person
(with receipt therefor); (b) on the next business day after deposit with a
recognized overnight delivery service; (c) on the third (3rd) business day after
being sent by certified or registered mail, return receipt requested, postage
prepaid, to addresses of Landlord and Tenant set forth in Section 1; or (d) when
delivered via electronic transmission, including email, to the addresses of
Landlord and Tenant set forth in Section 1.  Either party may change its address
for the giving of notices by notice given in accordance with this Section. A
party's refusal to accept delivery of any notice or communication sent by the
other party shall not render such notice ineffective. Notwithstanding the
foregoing, all bills, statements, invoices or other communications from Landlord
to Tenant with respect to Rent may be sent to Tenant by regular United States
mail.


21.           Miscellaneous Provisions.


(a)           Landlord and Tenant each represents and warrants to the other that
neither of them has employed or dealt with any broker, agent or finder, in
connection with this Lease. Tenant and Landlord shall each indemnify and hold
harmless the other from and against any claim or claims for any broker's fee or
commission asserted by any broker, agent or finder employed by Tenant.   The
provisions of this Section shall survive the expiration or other termination of
this Lease.


(b)           Landlord, its agents, employees and independent contractors shall
have the right to enter the Premises upon not less than twenty-four hours' (24)
notice to: (i) inspect the Premises; (ii) supply any service or repair to be
provided or performed by Landlord to Tenant; (iii) show the Premises to
prospective purchasers, mortgagees, beneficiaries or tenants; (iv) post notices
of nonresponsibility; (v) determine whether Tenant is complying with its
obligations under this Lease; and (vi) alter, improve or repair the Premises or
any other portion of the Building. Notwithstanding the foregoing, Landlord shall
not be required to provide prior notice to Tenant in the event of an emergency.
Except to the extent caused by Landlord's gross negligence or willful
misconduct, Tenant waives any claim for damages for any injury or inconvenience
to or interference with Tenant's business, any loss of occupancy or quiet
enjoyment of the Premises, any right to abatement of Rent, or any other loss
occasioned by Landlord's exercise of any of its rights under this Section 21(b).
To the extent reasonably practicable, any entry shall occur during normal
business hours.
 
20

--------------------------------------------------------------------------------

(c)           The terms, covenants and conditions contained in this Lease shall
bind and inure to the benefit of Landlord and Tenant and, except as otherwise
expressly provided herein, their respective personal representatives and
successors and assigns; provided, however, that upon the sale, assignment or
transfer by Landlord (or by any subsequent Landlord) of its interest in the
Building or Property as owner or lessee, including, without limitation, any
transfer upon or in lieu of foreclosure or by operation of law, Landlord (or
subsequent Landlord) shall be relieved from all subsequent obligations or
liabilities under this Lease, and all obligations subsequent to such sale,
assignment or transfer (but not any obligations or liabilities that have accrued
prior to the date of such sale, assignment or transfer) shall be binding upon
the grantee, assignee or other transferee of such interest. Any such grantee,
assignee or transferee, by accepting such interest, shall be deemed to have
assumed such subsequent obligations and liabilities.


(d)           If any provision of this Lease or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall remain in effect
and shall be enforceable to the full extent permitted by law.


(e)           The terms of this Lease (including, without limitation, the
Exhibits) are intended by the Parties as a final expression of their agreement
with respect to such terms as are included in this Lease and may not be
contradicted by evidence of any prior or contemporaneous agreement, arrangement,
understanding or negotiation (whether oral or written). The parties further
intend that this Lease constitutes the complete and exclusive statement of its
terms, and no extrinsic evidence whatsoever may be introduced in any judicial
proceeding involving this Lease. Neither Landlord nor Landlord's agents have
made any representations or warranties with respect to the Premises, the
Building, the Property or this Lease except as expressly set forth herein. The
language in all parts of this Lease shall in all cases be construed as a whole
and in accordance with its fair meaning and not construed for or against any
party by reason of such party having drafted such language.
 
(f)            Upon Tenant paying the Rent and performing all of Tenant's
obligations under this Lease, Tenant may peacefully and quietly enjoy the
Premises during the Term as against all persons or entities claiming by, through
or under Landlord subject, however, to the provisions of this Lease and to the
priority of any mortgages or deeds of trust or ground or underlying leases
referred to in Section 17.


(g)          All of Tenant's and Landlord's covenants and obligations contained
in this Lease which by their nature might not be fully performed or capable of
performance before the expiration or earlier termination of this Lease shall
survive such expiration or earlier termination. No provision of this Lease
providing for termination in certain events shall be construed as a limitation
or restriction of Landlord's or Tenant's rights and remedies at law or in equity
available upon a breach by the other party of this Lease.


(h)           The Laws of the State of Florida shall govern the validity,
performance, and enforcement of this Lease. Tenant consents to personal
jurisdiction and venue in the state and judicial district in which the Building
is located. The courts of the state where the Building is located will have
exclusive jurisdiction and Tenant hereby agrees to such exclusive jurisdiction.
 
21

--------------------------------------------------------------------------------

(i)            This Lease may only be amended, modified or supplemented by an
agreement in writing duly executed by both Landlord and Tenant.


(j)            LANDLORD AND TENANT KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY AGAINST
THE OTHER IN ANY MATTER ARISING OUT OF THIS LEASE, THE RELATIONSHIP OF LANDLORD
AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES OR ANY CLAIM OF INJURY OR
DAMAGE.


(k)           DELIVERY OF THE LEASE TO EITHER PARTY SHALL NOT BIND ANY PARTY IN
ANY MANNER, AND NO LEASE OR OBLIGATIONS OF LANDLORD OR TENANT SHALL ARISE UNTIL
THIS INSTRUMENT IS SIGNED BY BOTH LANDLORD AND TENANT AND DELIVERY IS MADE TO
EACH PARTY.


(l)            Radon gas is a naturally occurring radioactive gas that, when
accumulated in a building in sufficient quantities may present health risks to
persons who are exposed to it over a period of time. Levels of Radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding Radon and Radon testing may be obtained from the Palm
Beach County Health Department.


(m)          This Lease may be executed in multiple original counterparts, each
of which is deemed an original and all of which when taken together constitute
one and the same instrument.  The delivery of this Lease by facsimile or
electronic transmission will be considered the delivery of an original signed
Lease.


(n)           In the event either Party institutes any action or proceeding in
court to enforce any provision in this Lease or for damages by reason of any
alleged breach of any provision hereof or for any other judicial remedy, then
the prevailing party in any such action or proceeding will be entitled to
recover from the other party all of its reasonable expenses, including
reasonable attorneys’ fees and court costs, in addition to all other remedies or
damages.


(o)           Time is of the essence of this Lease; provided, however, that
notwithstanding anything to the contrary in this Lease, if the time period for
the performance of any covenant or obligation shall expire on a day other than a
business day, such time period shall be extended automatically to the next
business day.


(p)           Tenant hereby agrees that its parent corporation, Lincoln
Educational Services Corporation, a New Jersey corporation, shall guaranty the
terms and conditions of this Lease, including but not limited to all of Tenant’s
obligations as set forth hereunder.  Such guaranty shall be in the form of the
Lease Guaranty attached hereto as Exhibit B.
 
[SIGNATURE PAGE FOLLOWS]
 
22

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.


WITNESSES:
 
TENANT
   
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.
Print Name:
   
a Florida corporation
         
By:
 
Print Name:
   
Name:
     
Title:
 



STATE OF FLORIDA
)
 
)  SS
COUNTY OF MIAMI-DADE
)



The foregoing instrument was acknowledged before me this ____day of
_______________, 2016, by ____________________, the ___________________ of NEW
ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC., a Florida corporation on
behalf of the corporation; who is personally known to me or who has produced
_______________________ as identification.



     
Printed Name:
   
Notary Public
 

 
My Commission Expires:
 
23

--------------------------------------------------------------------------------

WITNESSES:
 
LANDLORD
   
SCHOOL PROPERTY DEVELOPMENT METROCENTRE, LLC,
Print Name:
   
a Florida limited liability company.
           
Print Name:
   
By:
     
Name:
     
Title:
 



STATE OF FLORIDA
)
 
)  SS
COUNTY OF PALM BEACH
)



The foregoing instrument was acknowledged before me this ____day of
_______________, 2016, by ____________________, the ___________________ of
SCHOOL PROPERTY DEVELOPMENT METROCENTRE, LLC, a Florida limited liability
company on behalf of the company; who is personally known to me or who has
produced _______________________ as identification.



      
Printed Name:
   
Notary Public
 

 
24

--------------------------------------------------------------------------------

JOINDER


Lincoln Educational Services Corporation hereby joins in this Lease Agreement
for the sole purpose of agreeing to guarantee this Lease Agreement pursuant to
the Lease Guaranty attached hereto as Exhibit B.


WITNESSES:
 
GUARANTOR
   
LINCOLN EDUCATIONAL SERVICES CORPORATION,
Print Name:
   
a New Jersey corporation
           
Print Name:
   
By:
     
Name:
     
Title:
 



STATE OF _________
)
 
)  SS
COUNTY OF ___________
)



The foregoing instrument was acknowledged before me this ____day of
_______________, 2016, by ____________________, the ___________________ of
LINCOLN EDUCATIONAL SERVICES CORPORATION, a New Jersey corporation on behalf of
the corporation; who is personally known to me or who has produced
_______________________ as identification.



      
Printed Name:
   
NOTARY PUBLIC

 
25

--------------------------------------------------------------------------------

EXHIBIT A


LEGAL DESCRIPTION OF PROPERTY AND PREMISES
 
26

--------------------------------------------------------------------------------

EXHIBIT  B


LEASE GUARANTY


THIS LEASE GUARANTY (“Guaranty”) is given by the undersigned Guarantor to SCHOOL
PROPERTY DEVELOPMENT METROCENTRE LLC, a Florida limited liability company
(“Landlord”), with respect to that certain Lease Agreement dated ______________,
2016 (“Lease”) by and between Landlord and NEW ENGLAND INSTITUTE OF TECHNOLOGY
AT PALM BEACH, INC., a Florida Corporation (“Tenant”).


In order to induce Landlord to execute the Lease and for other good and valuable
consideration, the receipt and sufficiency of which Guarantor acknowledges,
Guarantor promises and agrees as follows:


1.           Guarantor absolutely, unconditionally and irrevocably guarantees
the payment and performance of, and agrees to pay and perform as a primary
obligor, all of Tenant’s covenants, obligations, liabilities and duties
(including, without limitation, payment of rent and all other amounts required
to be paid by Tenant) under the Lease (as if Guarantor had executed the Lease as
Tenant) (“Guaranteed Obligations”):


2.           Guarantor’s obligations under this Guaranty are primary and
independent of Tenant’s obligations.  Guarantor agrees that Landlord will not be
required first to enforce against Tenant or any other person any Guaranteed
Obligations before seeking enforcement against Guarantor.  Landlord may bring
and maintain an action against Guarantor (or, if Guarantor is more than one
party, against any or all of the parties who constitute Guarantor) to enforce
any Guaranteed Obligations without joining Tenant or any other person
(including, without limitation, any other Guarantor) in such action.  Landlord
may, however, join Guarantor in any action commenced by Landlord against Tenant
to enforce any Guaranteed Obligations and Guarantor waives any demand by
Landlord or any prior action by Landlord against Tenant.


3.           Anything herein or in the Lease to the contrary notwithstanding,
Guarantor hereby acknowledges and agrees that any security deposit, letter of
credit or other credit in favor of Tenant may be applied to cure any Tenant
default or offset any damages incurred by Landlord under the Lease, as Landlord
determines in its sole and absolute discretion, and Landlord shall not be
obligated to apply any such deposit or credit to any such default or damages
before bringing any action or pursuing any remedy available to Landlord against
Guarantor.  Guarantor further acknowledges that its liability under this
Guaranty will not be affected in any manner by such deposit, letter of credit or
credit or Landlord’s application thereof.
 
27

--------------------------------------------------------------------------------

4.           Guarantor’s obligations under this Guaranty will remain in full
force and effect and will not be affected in any way by: (a) any forbearance,
indulgence, compromise, settlement or variation of terms which may be extended
to Tenant by Landlord; (b) any alteration of the Lease by the parties, whether
prior or subsequent to Lease execution; (c) any renewal, extension, modification
or amendment of the lease; (d) any subletting of the premises demised under the
Lease or any assignment of Tenant’s interest in the Lease; (e) any termination
of the Lease to the extent that Tenant remains liable under the Lease after such
termination; or (f) the release by Landlord of any party (other than Guarantor)
obligated for the Guaranteed Obligations or Landlord’s acquisition, release,
return or misapplication of any other collateral (including, without limitation
any other guarantees) given now or later as additional security for the
Guaranteed Obligations.  Guarantor waives notice of any of the above and agrees
that Guarantor will remain liable for the Guaranteed Obligations, as they may be
so altered, renewed, extended, modified, amended or assigned.  Guarantor also
waives notice of acceptance of this Guaranty and all other notices in connection
with this Guaranty or the Guaranteed Obligations, including notices of default
by Tenant under the Lease, and waives diligence, presentment and suit by
Landlord in the enforcement of any Guaranteed Obligations.


5.           Guarantor’s obligations under this Guaranty will remain in full
force and effect and will not be affected in any way by: (a) the release or
discharge of Tenant in any creditors receivership, bankruptcy or other
proceedings; (b) the impairment, limitation or modification of the liability of
Tenant or the estate of Tenant in bankruptcy, or of any remedy for the
enforcement of Tenant’s liability under the Lease, resulting from the operation
of any present or future provision of the Federal Bankruptcy Code; (c) the
rejection or disaffirmance of the Lease in any such proceeding; or (d) Tenant’s
death or any disability.


6.           Until all Guaranteed Obligations are fully performed and observed,
Guarantor: (a) will have no right of subrogation against Tenant by reason of any
payments or acts of performance by Guarantor according to this Guaranty; (b)
waives any right to enforce any remedy which Guarantor now or later has against
Tenant by reason of any one or more payments or acts of performance by Guarantor
according to this Guaranty; and (c) subordinates any liability or indebtedness
of Tenant now or later held by Guarantor to the obligations of Tenant to
Landlord under the Lease.


7.           Guarantor agrees to pay the reasonable attorneys’ fees and expenses
incurred by Landlord in successfully enforcing Guarantor’s obligations under
this Guaranty in any action or proceeding to which Landlord is a party.  In any
action brought under this Guaranty, Guarantor submits to the jurisdiction of the
courts of the State of Florida, and to venue in the Circuit Court of Palm Beach
County, Florida.


8.           This Guaranty will be binding on Guarantor and its heirs,
executives, legal representatives, successors and assigns and will inure to the
benefit of Landlord and its successors and assigns.  If Guarantor is more than
one party, the obligations of Guarantor under this Guaranty will be joint and
several.


9.           If Guarantor is other than an individual person, the undersigned
hereby represents and warrants that this Guaranty has been duly authorized,
executed and delivered and that the party executing this Guaranty has all
requisite authority to execute and deliver this Guaranty.
 
28

--------------------------------------------------------------------------------

10.         Landlord and Guarantor intend and believe that each provision of
this Guaranty comports with all applicable law.  However, if any provision of
this Guaranty is found by a court to be invalid for any reason, the remainder of
this Guaranty shall continue in full force and effect and the invalid provision
shall be construed as if it were not contained herein.


Executed this ____ day of ________________, 2016.



 
GUARANTOR:
     
LINCOLN EDUCATIONAL SERVICES CORPORATION,
 
a New Jersey corporation
       
Address:
   
 
 
E.I.N.:
 



STATE OF FLORIDA
)
 
) SS:
COUNTY OF ___________________
)



The foregoing Lease Guaranty was acknowledged before me this _____ day of
_______________, 2016, by ________________________________________________, (   
) who is personally known to me OR (    ) who produced
____________________________
_________________________________________ as identification.



 
 
 
Notary Signature
     
 
 
Print Notary Name
     
NOTARY PUBLIC
 
State of Florida at Large
     
My Commission Expires:

 
29

--------------------------------------------------------------------------------

EXHIBIT “G”
FORM OF BILL OF SALE


BILL OF SALE


KNOW ALL MEN BY THESE PRESENTS, that NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM
BEACH, INC., a Florida corporation, with an address of ____________________,
party of the first part, for and in consideration of the sum of TEN ($10.00)
DOLLARS, in lawful money (and other good and valuable considerations unto it
moving) to it paid by SCHOOL PROPERTY DEVELOPMENT METROCENTRE, LLC, a Florida
limited liability company, with an address of 4500 PGA Blvd., Suite 303A, Palm
Beach Gardens, FL 33410, party of the second part, the receipt and sufficiency
of which are hereby acknowledged, has granted, bargained, sold, transferred, set
over and delivered, and by these presents does grant, bargain, sell, transfer,
set over and deliver unto the party of the second part, its successors and
assigns, all those certain goods described as follows:


[LIST PERSONAL PROPERTY]


TO HAVE AND TO HOLD the same unto the party of the second part, its successors
and assigns forever.


And the party of the first part, for itself, its successors and assigns, hereby
covenants to and with the party of the second part, its successors and assigns,
that it is the lawful owner of the said goods; that said goods are free from all
liens and encumbrances; that it has good right to sell the same as aforesaid;
and that it will warrant and defend the same against the lawful claims and
demands of all persons whomsoever.


IN WITNESS WHEREOF, the party of the first part has caused its corporate name to
be hereunto subscribed and its corporate seal to be affixed by its officer
hereunto duly authorized, this _____ day of _______________, 2016


Signed, sealed and delivered in the presence of:



WITNESSES:
       
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.
Print Name:
   
a Florida corporation
         
By:
 
Print Name:
   
Name:
     
Title:
 

 
30

--------------------------------------------------------------------------------

STATE OF FLORIDA
)
 
)  SS
COUNTY OF MIAMI-DADE
)



The foregoing instrument was acknowledged before me this ____day of
_______________, 2016, by ____________________, the ___________________ of NEW
ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC., a Florida corporation on
behalf of the company; who is personally known to me or who has produced
_______________________ as identification.



      
Printed Name:
   
Notary Public
   
My Commission Expires:

 
31

--------------------------------------------------------------------------------

EXHIBIT “H”
FORM OF GENERAL ASSIGNMENT


GENERAL ASSIGNMENT


KNOW ALL MEN BY THESE PRESENTS, that in consideration of the sum of $10.00 and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC., a
Florida corporation (“Assignor), does hereby grant, bargain, assign, set over
and transfer unto SCHOOL PROPERTY DEVELOPMENT METROCENTRE, LLC, a Florida
limited liability company (“Assignee”) the following items of personalty with
respect to that certain parcel of land described as:


[Insert Legal Description]


(the “Land”):


All of the Assignor's right, title and/or interest, if any, to the extent
assignable and subject to obtaining all necessary third party consents, in and
to all licenses, permits, approvals, certificates, agreements and arrangements
of every kind and nature with or from all boards, agencies, departments,
governmental or otherwise, solely relating, directly or indirectly, to the
ownership, development, use and operation of the Land, whether heretofore or
hereafter issued or executed, but excluding any of the same which relate to the
operation of Assignor’s business on the Land.


The foregoing items are collectively referred to as the Personalty.


TO HAVE AND TO HOLD the same unto the Assignee, its successors and assigns
forever.


AND the Assignor hereby represents that it has full right and lawful authority
to execute and deliver this instrument, that it is the lawful owner of the Land
and Personalty, that it has good right and lawful authority to transfer the same
and that they are free from all liens and adverse claims; and it further
covenants that it will warrant and defend the same against the claims and
demands of all persons whomsoever.


IN WITNESS WHEREOF, the Assignor has caused this General Assignment to be
executed on this ____ day of ________, 2016.


WITNESSES:
       
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.
Print Name:
   
a Florida corporation
         
By:
 
Print Name:
   
Name:
     
Title:
 

 
32

--------------------------------------------------------------------------------

STATE OF FLORIDA
)
 
)  SS
COUNTY OF MIAMI-DADE
)



The foregoing instrument was acknowledged before me this ____day of
_______________, 2016, by ____________________, the ___________________ of NEW
ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC., a Florida corporation on
behalf of the company; who is personally known to me or who has produced
_______________________ as identification.



     
Printed Name:
   
Notary Public
My Commission Expires:
 

 
 
33

--------------------------------------------------------------------------------